Exhibit 10.1
Confidential Treatment Requested By Global Cash Access Holdings, Inc.
PROCESSING SERVICES AGREEMENT between TSYS ACQUIRING SOLUTIONS, L.L.C.
and GLOBAL CASH ACCESS, INC. effective July 1, 2009
[***] — Indicates confidential information. Confidential treatment requested.
Portion omitted filed separately with the Securities and Exchange Commission.
PROCESSING SERVICES AGREEMENT
between
TSYS ACQUIRING SOLUTIONS, L.L.C.
and
GLOBAL CASH ACCESS, INC.
effective
July 1, 2009
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT (“Agreement”) by and between TSYS ACQUIRING SOLUTIONS, L.L.C.,
(“TSYS”) of Tempe, AZ and GLOBAL CASH ACCESS, INC., (“COMPANY”) of Las Vegas,
NV, is executed by the parties as of the date of COMPANY’s signature in the
signature block below and made effective as of the 1st day of July 2009.
PREAMBLE
The terms and provisions of this Agreement provide for the utilization by
COMPANY of TSYS for the products and services described in the Processor
Conversion Phase-II, Business Requirements Document, GCA Processor Conversion
Project Issues/Concerns Document, GCA Processor Conversion User Acceptance Test
Document, and the Conversion Plan (as defined below), as such documents may be
updated from time to time as provided herein or as otherwise mutually agreed by
the parties (collectively, the “Business Requirements Documents”), which
services include, without limitation, the card and merchant authorization
services as described in Exhibit “A” and the merchant accounting and clearing
services as described in Exhibit “B”, service levels for each as described in
Exhibit “C” (all such services are hereinafter collectively referred to as
“Merchant Services”). In the event of a conflict between the terms of a Business
Requirement Document and this Agreement, the provisions of this Agreement shall
control. To provide for the use of the Merchant Services by COMPANY and in
consideration of the terms and provisions specified in this Agreement, the
parties hereto agree as follows:
DEFINITIONS
“Affiliate” shall have the meaning given in Subsection 1.5.1.1.
“Business Continuity Plan” shall have the meaning given in Subsection 10.9.1.
“Business Requirements Documents” shall have the meaning given in the Preamble.
“Cash Access Transaction” shall have the meaning given in Subsection 10.22.4.
“Change Order” shall have the meaning given in Subsection 1.5.3.
“Chargeable Modification” shall have the meaning given in Subsection 1.5.3.
“COMPANY Confidential Information” shall have the meaning given in Subsection
5.1.
“COMPANY Materials” shall have the meaning given in Subsection 10.12.2.
“COMPANY Terminal” shall have the meaning given in Subsection 1.5.1.
“Confidential Information” shall have the meaning given in Subsection 5.3.
“Consumer Data” shall have the meaning given in Subsection 5.7.
“Consumer Data Laws” shall have the meaning given in Subsection 5.7.
“Conversion Assistance” shall have the meaning given in Subsection 1.3.
“Conversion Plan” shall have the meaning given in Subsection 1.3.
“Credit Hours” shall have the meaning given in Subsection 1.5.3.
“Deconversion Assistance” shall have the meaning given in Subsection 4.7.
“Deconversion Plan” shall have the meaning given in Subsection 4.7.1.
“Disaster Recovery Plan” shall have the meaning given in Subsection 10.9.1.
“Disputes” shall have the meaning given in Subsection 10.6.
“DR/BC Plans” shall have the meaning given in Subsection 10.9.1.
“Effective Date” shall have the meaning given in Subsection 4.1.
“Force Majeure Event” shall have the meaning given in Subsection 8.3

 

 



--------------------------------------------------------------------------------



 



“Gaming Authorities” shall have the meaning given in Subsection 10.20
“Gaming Cash Access Transaction” shall have the meaning given in Subsection
10.22.2.
“GCA Holdings Subsidiary” shall have the meaning given in Subsection 1.5.1.2.
“Infonox” shall have the meaning given in Subsection 10.16.
“Initial Term” shall have the meaning given in Subsection 4.1.
“Internet Gaming Merchant” shall have the meaning given in Subsection 10.22.4.
“Merchant Services” shall have the meaning given in the Preamble.
“Minimum Transaction Fees” shall have the meaning given in Subsection 3.4.
“Modifications” shall have the meaning given in Subsection 1.5.3.
“Notice of Dispute” shall have the meaning given in Subsection 3.2.
“Plan Event” shall have the meaning given in Subsection 10.9.4.
“Protected Period” shall have the meaning given in Subsection 10.13.
“Reimbursable Expenses” shall have the meaning given in Subsection 3.1.3.
“Renewal Term” shall have the meaning given in Subsection 4.1.1.
“Retail POS Transaction” shall have the meaning given in Subsection 10.22.4.
“SAS70 Type II” shall have the meaning given in Subsection 7.1.1.
“System Change” shall have the meaning given in Subsection 1.5.2.1.
“Term” shall have the meaning given in Subsection 4.1.1.
“TSYS Confidential Information” shall have the meaning given in Subsection 5.2.
“TSYS Software” shall have the meaning given in Subsection 10.12.1.
1. OBLIGATIONS OF TSYS ACQUIRING SOLUTIONS, L.L.C.
1.1 Basic Services. TSYS will make the Merchant Services available to COMPANY in
accordance with the Business Requirements Documents and the terms and conditions
of this Agreement.
1.2 Standard of Care. In performing the Merchant Services contemplated under
this Agreement, in the selection and use of facilities, equipment, machines, and
personnel required for such performance, and in the custody and safekeeping of
materials furnished to TSYS by COMPANY, or acquired by TSYS on behalf of COMPANY
in connection therewith, TSYS shall exercise appropriate care and diligence and
conduct such activities in a professional manner consistent with past practices
and industry standards.
1.3 Conversion. TSYS agrees to implement and conduct a conversion transition
process, and otherwise provide needed assistance and services, to enable the
Merchant Services on and for COMPANY Terminals (“Conversion Assistance”). The
Conversion Assistance will include, without limitation, analysis of COMPANY’s
merchant data and POS services, travel, testing, documentation, development,
processing, reformatting and translating data and messaging to applicable
format(s), files, and databases, transferring all reformatted and translated
data to TSYS’ facilities, modifying TSYS’ systems to interface with all
applications as required for providing the Merchant Services, modifying and
preparing TSYS systems for the provision of the Merchant Services, and
establishing any necessary communication links. The Conversion Assistance will
be provided in accordance with the detailed conversion plan and conversion
dates/schedule that has been developed and agreed upon by the parties
(collectively, the “Conversion Plan”), as may be further revised upon mutual
agreement of the parties.

 

 



--------------------------------------------------------------------------------



 



1.4 Service Levels and Support. TSYS agrees to provide or make available the
Merchant Services in accordance with the service levels set forth in Exhibit
“C”, attached hereto and to provide support as provided in Exhibit C.
1.5 Product/Service Access and Modification.
1.5.1 General. TSYS will make the Merchant Services (including the products set
forth in the attached exhibits) available to COMPANY for COMPANY Terminals. As
used herein, “COMPANY Terminal” means an ATM, kiosk, point-of-sale terminal or
other device through which a COMPANY product or service can be used or accessed
(whether or not COMPANY owns or holds title to such ATM, kiosk, point-of-sale
terminal or other device), including, without limitation, devices owned by
Capital One Bank (USA), N.A., US Bank N.A. and COMPANY’s merchants, customers
and partners. Further, TSYS acknowledges and agrees that the rights and benefits
granted hereunder (including the right to receive the Merchant Services) include
the right for such rights and benefits to be exercised and received by COMPANY’s
Affiliates to same extent as COMPANY hereunder and, accordingly, references to
COMPANY hereunder shall be deemed to include those of COMPANY’s Affiliates that
are identified on Exhibit D attached hereto (as revised by COMPANY from time to
time as provided below), to the extent necessary for such COMPANY Affiliates to
exercise and receive such rights and benefits. COMPANY hereby assumes all
liability for any actions of its Affiliates in violation of this Agreement. It
is understood and agreed that TSYS shall have no obligation to provide any
services to an Affiliate not identified on Exhibit D unless Company or such
Affiliate has provided ten (10) business days’ notice to TSYS that it wishes to
revise Exhibit D, in which case Exhibit D shall be deemed to include such
Affiliate (i) at the end of such ten (10) day notice period if the Affiliate is
a GCA Holdings Subsidiary or (ii) if the new Affiliate is not a GCA Holdings
Subsidiary, only upon TSYS’ express agreement in writing that such exhibit may
be revised to include such Affiliate (which agreement shall not be unreasonably
withheld, conditioned or delayed).
1.5.1.1 As used in this Agreement, “Affiliate” means, with respect to any party,
any other person or entity which directly or indirectly controls, is controlled
by or is under common control with, such party, for so long as such control
exists. In addition, COMPANY’s Affiliates shall be deemed to include any entity
(i) in which COMPANY or one of its other Affiliates owns, directly or
indirectly, stock or equity and (ii) for which COMPANY or such other Affiliate
controls the transaction processing activity of such entity; but only for so
long as such ownership and control exists.
1.5.1.2 As used in this Agreement, “GCA Holdings Subsidiary” means any entity
which directly or indirectly is controlled by Global Cash Access Holdings, Inc.,
for so long as such control exists.
1.5.1.3 As used in the foregoing definitions, the term “control” (including its
correlative meanings “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management, business affairs or policies generally or with respect to
transaction processing activity (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

 

 



--------------------------------------------------------------------------------



 



1.5.2 TSYS Modifications.
1.5.2.1 Except for COMPANY requested Modifications addressed in Section 1.5.3
below or changes necessitated or requested by Company’s requirements, TSYS will
not, modify, upgrade or otherwise alter any of the Merchant Services or any of
the hardware and/or software used to provide, or required for accessing, any of
the Merchant Services (including, without limitation, a change to all or part of
the protocols or network configuration used to provide the Merchant Services)
(each a “System Change”) unless the System Change is made for all TSYS’
customers generally and in accordance with Sections 1.5.2.2 and 1.5.2.3 below.
1.5.2.2 Prior to making any System Change, TSYS shall: (a) provide COMPANY with
(i) at least one (1) year prior written notice with respect to System Changes
made as part of TSYS’ standard quarterly software release; (ii) at least thirty
(30) days prior written notice with respect to any other System Change that
involves a change to software used in providing the Merchant Services; (iii) at
least thirty (30) days prior written notice with respect to any System Change
that involves a change to any protocol, network configuration, infrastructure or
other hardware used in providing the Merchant Services, if such change will have
an adverse impact on, degrade, or interfere with Company’s ability to obtain the
Merchant Services (including, without limitation, any change that requires a
change to COMPANY’s, or its merchants, customers or partners, facilities,
systems, software or equipment); or (iv) such shorter notice as may be agreed by
COMPANY on a case-by-case basis (e.g. in connection with emergency changes
needed to address systems errors); and (b) verify by appropriate testing that
the System Change has been properly installed, is operating in accordance with
its specifications, is performing its intended functions in a reliable manner,
and is compatible with and capable of operating as part of the applicable
information technology environment.
1.5.2.3 TSYS will utilize commercially reasonable efforts to ensure that each
System Change does not (1) adversely impact the Merchant Services then being
received by COMPANY (including, without limitation, so as to cause an increase
in COMPANY’s total costs of receiving the Merchant Services or requiring changes
to COMPANY’s, or its merchants, customers or partners, facilities, systems,
software or equipment), (2) degrade the Merchant Services then being received by
COMPANY, nor (3) interfere with COMPANY’s ability to obtain the full benefit of
the Merchant Services. To the extent that a System Change results in any such
adverse impact, degradation, or interference, COMPANY may, at its option,
discontinue the use/provision and deployment of the affected Merchant Services
to impacted Company clients without cost or penalty and/or have the applicable
portion of the Minimum Transaction Processing Commitment reduced based upon the
transaction volume negatively impacted by such System Change or discontinuance
of services.

 

 



--------------------------------------------------------------------------------



 



1.5.3 COMPANY Requested Modifications. COMPANY will have the right from time to
time to request modifications of the Business Requirements Documents, Conversion
Plan and/or other elements of the Merchant Services, as well as enhancements
and/or new services (collectively, “Modifications”). TSYS hereby agrees to
provide COMPANY with [***] complementary hours of development and implementation
services for Modifications each year (provided that no more than [***] free
hours may be credited in any calendar month) (the “Credit Hours”). If the
implementation of any Modification requested by COMPANY does not require the
expenditure of more than [***] hours per month, TSYS will implement and permit
use of such Modification at no additional charge using the Credit Hours (in
which case TSYS shall track the Credit Hours used and, if requested, report such
hours to COMPANY). If the implementation of any Modifications would require the
expenditure of more than [***] hours per month (each a “Chargeable
Modification”), TSYS shall in good faith provide COMPANY with a written,
detailed assessment of the additional costs and expenses and the time required
to implement the Chargeable Modifications (including any required adjustments to
schedules), which response shall be in the form of written change order (“Change
Order”), within ten (10) business days of its receipt of the Modification
request. If COMPANY notifies TSYS in writing within ten (10) days after receipt
of the Change Order from TSYS that COMPANY wishes TSYS to implement the
Chargeable Modifications under the terms of the Change Order, TSYS shall do so.
Otherwise, TSYS agrees to negotiate in good faith for adjustments to the Change
Order that are mutually acceptable, in which case such modified Change Order
shall be implemented by TSYS upon the written request of COMPANY. COMPANY will
compensate TSYS for implementation of a Change Order in accordance with the
terms and conditions of the agreed upon Change Order and, if such terms and
conditions provide for a time and materials or other non-fixed fee arrangement,
the actual billing for such Change Order will not exceed [***] of the estimate
submitted by TSYS (i.e. if the estimate submitted was $10,000, the actual
billing shall not exceed [***]), provided COMPANY does not materially amend or
alter the Change Order or Requirements at anytime after TSYS has started work on
the requested Modification(s) under the initial approved Change Order. Also, any
unused Credit Hours (up to [***]) in a calendar month shall be allocated to
Chargeable Modifications and credited against the fees otherwise due for such
Chargeable Modifications in such calendar month. In any event, the
implementation of Modifications: (i) shall not result in new or increased
transaction or other recurring fees paid by COMPANY unless such Modification
will result in additional material ongoing costs to TSYS, in which case such new
or increased fees shall be mutually agreed upon in writing prior to start of the
development and implementation of the Modification and (ii) shall have pricing
no less favorable than the development/implementation rates applicable to TSYS’
top 10 customers. If requested by COMPANY, TSYS shall negotiate in good faith a
reasonable price for ownership rights for a COMPANY requested Modification.
1.6 Transaction Routing. As further described, and as may be modified, in the
Business Requirements Documents, the Merchant Services will initially include,
but not be limited to, the following:
1.6.1 United States. TSYS will provide the POS Authorization transaction
services and Clearing and Settlement transaction services for COMPANY.
1.6.2 Macau. TSYS will provide POS Authorization transaction services and
Clearing and Settlement transaction for COMPANY.

 

 



--------------------------------------------------------------------------------



 



1.6.3 Latin America & Caribbean. TSYS will provide POS Authorization services
and forward the transactions to the processing vendor of Scotia Bank (“FDMS
South”) for Clearing and Settlement transaction services.
1.6.4 Canada. TSYS will provide POS Authorization transaction services to
COMPANY and forward the transactions to the processing vendor of CHASE
PAYMENTECH (“FDMS South”) for Clearing and Settlement transaction services and
Discover Canada transaction services.
1.6.5 Europe. TSYS will provide POS Authorization transaction services for
Europe if provided in, and in accordance with, the Business Requirements
Documents.
1.7 Compliance with Laws and Regulations. In providing Merchant Services to
COMPANY, TSYS agrees to comply with applicable network bylaws and operating
regulations (which, as of the Effective Date, include the VISA, MasterCard,
Discover and American Express networks), TSYS’ procedures, including security
standards, and federal and state laws and regulations relating to the Merchant
Services. TSYS confirms that it has on file a current Report on Compliance,
evidencing that it is PCI DSS and PCI PA-DSS compliant as set forth in
Section 7.2, hereinbelow.
1.8 Implementation Dates. TSYS will use commercially reasonable efforts to meet
the implementation dates for acquisitions/conversions reasonably required by
COMPANY and shall promptly notify COMPANY in writing as to any delay or problems
encountered in execution of the Conversion.
1.9 Custom Code Projects. TSYS will supply information and back-up documentation
for derivation of costs and time estimates for custom-code projects via Change
Orders per Subsection 1.5.2.
1.10 Signing Incentive and Credit. Within thirty (30) days of the signing of
this Agreement, TSYS will pay COMPANY a signing incentive of [***].
2. OBLIGATIONS OF GLOBAL CASH ACCESS, INC.
2.1 Compliance with Laws and Regulations. COMPANY agrees to comply with
applicable network bylaws and operating regulations (which, as of the Effective
Date, include the VISA, MasterCard, Discover and American Express networks),
TSYS’ procedures provided or otherwise made available to COMPANY in writing to
the extent applicable to all TSYS customers generally (including security
standards), and federal and state laws and regulations relating to the Merchant
Services. COMPANY confirms that it has on file a current Report on Compliance,
evidencing PCI DSS compliance as set forth in Section 7.2, hereinbelow.
2.2 Data and Information. Insofar as the performance of Merchant Services
(including without limitation the Conversion Assistance) under this Agreement by
TSYS requires data, documents, information, or materials of any nature to be
furnished, in whole or in part, by COMPANY or COMPANY’s employees, agents, or
other representatives, or requires other services to be performed by COMPANY or
COMPANY’s employees, agents, or other representatives, COMPANY hereby agrees to
use commercially reasonable efforts to (i) furnish or cause its employees,
agents, or other representatives, to furnish all such data, documents,
information, and materials and (ii) perform all such services within such time
or times, and in such form or manner, as is necessary in order to enable TSYS to
perform Merchant Services hereunder in a timely manner.

 

 



--------------------------------------------------------------------------------



 



2.3 MasterCard, Discover, and Visa Sponsoring Bank. COMPANY agrees, for so long
as COMPANY wishes to process transactions using the applicable network
hereunder, to maintain a sponsor agreement with a MasterCard, Discover, and Visa
Member financial institution of its choice. COMPANY agrees to notify TSYS of any
change in its MasterCard, Discover, and Visa sponsoring relationship and that
such sponsoring institution will notify TSYS in writing of the existence of the
sponsoring relationship.
2.4 Merchant POS Service Resale. COMPANY shall not, without TSYS’ prior written
consent, resell the services provided by TSYS under this Agreement to any third
party in a manner that permits such third party to access and use such services
independent of a Company Terminal.
2.5 Independent Sales Organization (“ISO”) Provision. In the event that COMPANY
(i) either registers with the Card Associations for the purpose of becoming a
merchant acquirer or changes its business practices and (ii) in either of the
foregoing cases, desires TSYS to provide transaction processing and other
services for a merchant portfolio of the type described in the “Other Clients”
column in the chart below, then both parties would agree to enter good faith
negotiations to agree upon pricing for these services. TSYS will provide COMPANY
with pricing that would be at least as favorable as that provided by TSYS to a
Top Ten client (based on the average pricing provided by TSYS to its 5th through
10th largest clients by volume) and agrees to have the pricing verified by an
independent industry consultant. For the avoidance of doubt, new pricing would
have to be provided for these services due to the fact that, although similar in
some areas, the services and cost structure required for a portfolio of
individual merchants is substantially different than the services contemplated
under this Agreement.

          Service Description   GCA   Other Clients
Help Desk Support
 
•    24 hr. Command Center Support through Infonox I-NOC
 
•    24hr. Merchant/Acquirer Support directly to Merchants
 
       
Authorization/Capture
 
•    Multiple Acquirer/Processing relationships requiring specific file delivery
and connectivity.

•    Dial/IP devices are connected through TransIT.
 
•    Multiple Acquirer/Processing relationships utilizing existing TSYS files,
connectivity and processes.

•    Dial/IP terminals are connected via Sierra
 
       
Clearing/Settlement
 
•    Multiple clearing/settlement endpoints requiring specific development and
processing

•    GCA funds their merchants (No BET/DRT pricing set-up required)
 
•    Multiple clearing/settlement endpoints utilizing existing TSYS files,
connectivity and processes.

•    TSYS funds the merchants
 
       
Management Support
 
•    GCA Help Desk is the front line merchant support. GCA HD escalation is
Infonox I-NOC team. Depending on the issue, I-NOC escalation is multiple
processors.

•    EAM/COM
 
•    TSYS Client Help Desk or TSYS Help Desk with transfers to the appropriate
organization.

•    EAM/COM

 

 



--------------------------------------------------------------------------------



 



2.6 Conversion. COMPANY will perform all tasks and obligations of COMPANY as
agreed by the parties for the Conversion.
3. FEES FOR MERCHANT SERVICES
3.1 Payment of Fees and Expenses/Costs. Beginning on the Effective Date of this
Agreement, TSYS’ fees for Merchant Services provided are set forth in the
exhibits attached hereto and made a related part hereof, which fees (along with
taxes, assessments and Reimbursable Expenses that may be invoiced COMPANY
pursuant to Subsections 3.1.2 and 3.1.3 below) shall be the only amounts payable
by COMPANY in consideration for the Merchant Services. For the avoidance of
doubt, and notwithstanding anything in this Agreement to the contrary, TSYS
acknowledges and agrees that all work (including development work) required for
the implementation of the Merchant Services and conversion of all COMPANY
Terminals as contemplated hereunder shall be provided without additional charge.
TSYS will render a billing statement for all applicable fees and Reimbursable
Expenses incurred by COMPANY under this Agreement in each calendar month no
later than the fifteenth (15th) day (or the following business day if the
fifteenth (15th) day falls on a weekend or a holiday) of the following month
during the Term. The billing statement shall include summary detail of all
transactions processed, transaction and other fees incurred (including all fees
being passed-through to COMPANY by TSYS) and such other information as may be
reasonably requested by COMPANY. The amounts billed (including invoiced taxes)
shall be due and payable by COMPANY within thirty (30) days of COMPANY’s receipt
of the billing statement, except for amounts disputed per Subsection 3.2 below.
TSYS reserves the right to charge 1.5% per month (18% per annum) late fee
payment or the applicable state mandate on any undisputed unpaid receivable
balances.
3.1.1 Manner/Time of Payment. TSYS may modify its billing procedures upon mutual
written agreement with COMPANY, with such consent not to be unreasonably
withheld. Any such modifications will not decrease the level of detail otherwise
necessary for COMPANY to assess the accuracy and appropriateness of amounts
charged to COMPANY. Any modification to these procedures will not shorten the
period of time that the fees and expenses are due to TSYS.

 

 



--------------------------------------------------------------------------------



 



3.1.2 Taxes. It is understood and agreed between the parties hereto that the
fees provided for in this Agreement are exclusive of any and all applicable
taxes or assessments (whether designated as sales taxes, use taxes, ad valorem
taxes, property taxes, or by some other name or designation) which may be levied
upon or assessed by any governmental or taxing jurisdiction on the payments made
by COMPANY hereunder. TSYS shall include such taxes and assessments as separate
line items on each applicable billing statement and shall timely remit such
payments to the applicable governmental or taxing authority. In no event shall
COMPANY be liable for the payment of any interest or penalties relating to any
taxes or assessments that (i) arise due to the failure of TSYS to properly
invoice, pay or administer such taxes or assessments or (ii) do not result from
COMPANY’s actions. If it is later held that a tax or assessment paid by COMPANY
hereunder was not owed, TSYS shall (i) seek a refund of such amount if already
paid to the taxing entity and (ii) upon receipt of such refund, or if such tax
was held but not paid by TSYS, refund the amounts paid by COMPANY (including any
interest or penalties paid by COMPANY). TSYS is responsible for all taxes on its
real property, personal property, income and franchise arising out of this
Agreement or otherwise. TSYS shall reasonably cooperate with COMPANY to minimize
any taxes or assessments imposed in relation to this Agreement.
3.1.3 Expenses. TSYS acknowledges that, except for expenses and costs
(including, without limitation, pass-through costs) which by the express terms
hereof are to be paid by COMPANY or which, on a case-by-case basis, COMPANY
agrees in advance and in writing to reimburse TSYS (collectively “Reimbursable
Expenses”), any and all expenses, costs and fees that TSYS incurs in connection
with performance under this Agreement (including the provision of the Merchant
Services) are included in TSYS’ charges and rates set forth in this Agreement
and are not separately reimbursable by COMPANY. TSYS acknowledges that all
categories of Reimbursable Expenses, as of the Effective Date, are listed in
Exhibits A and B, and such Reimbursable Expenses will not be increased, unless
those expenses are changed by the applicable third party vendor/provider or new
ones are permitted to be added per Section 3.3 below. TSYS shall notify COMPANY
promptly after TSYS knows of any increase or decrease in pass-through costs.
Further, TSYS shall use commercially reasonable efforts, where possible, to
minimize the amount of Reimbursable Expenses to be paid by COMPANY and in no
event shall any Reimbursable Expenses include any markup, administrative,
handling or other fee or charge whatsoever from TSYS, and shall be net of any
discount or rebate that is received by TSYS or any of its Affiliates.
3.2 Dispute of Fees and Expenses. Either party may dispute any of the fees and
charges invoiced by TSYS, as well as interchange fees/charges (including the
calculation thereof), by providing written notice, either via facsimile or
e-mail to be followed by signed letter, to the other party (“Notice of Dispute”)
and shall be sent (i) in case of receipt by TSYS, to the executive account
manager at TSYS responsible for the relationship with COMPANY and (ii) in the
case of receipt by COMPANY, to COMPANY’s Chief Financial Officer. The Notice of
Dispute shall include a reasonably detailed description of the exact items and
amounts disputed and the nature of the dispute. Any such Notice of Dispute must
be received no later than one hundred and twenty (120) days after the end of the
month in which the disputed fee or expense was or should have been invoiced or
the applicable interchange fee/charge was or should have been accrued. COMPANY
may withhold the disputed amounts from payment hereunder until the dispute is
resolved. Further, TSYS may not invoice any fee or other charge, including any
amount to compensate for the inaccurate calculation of interchange fees or
charges, more than one hundred and twenty (120) days after the end of the month
in which the applicable Merchant Services relating to such fees or charges were
provided or, if a particular fees or charge is not associated with a Merchant
Service, the month in which such fee or charge should have accrued hereunder.
Failure by TSYS to invoice within such one hundred and twenty (120) day period
shall constitute a conclusive and binding waiver to any claim for payment by
COMPANY for such fees and charges. All disputes under this Subsection, if not
settled by the parties, will be settled pursuant to Subsection 10.6 of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



3.3 Adjustment in Fees/Reimbursable Expenses. The fees and other charges/amounts
stated in the exhibits attached hereto shall be guaranteed for the Term, except
that Reimbursable Expenses (a) shall be adjusted to directly reflect any
increase or decrease in the pass-through fees charged to TSYS by the applicable
third party vendor/provider/entity and (b) may be adjusted to incorporate as a
Reimbursable Expense (which shall comply with the requirements of Section 3.1.3
above), any new variable charge to TSYS that is imposed on a per unit basis by
either Visa, MasterCard, another supported network or any applicable federal or
state governmental agency or regulatory authority, pursuant to a change in
(i) the applicable rules, regulations or operating procedures of such network or
(ii) the applicable laws of such agency or authority. Any such change shall
become effective on the effective date of the rate change; provided that TSYS
provides COMPANY with at least (A) ninety (90) days prior written notice of any
increase or (B) the amount of notice that TSYS receives if such notice to TSYS
is less than ninety (90) days.
3.4 Minimum Processing Transaction Fees. Company agrees to pay applicable fees
for a minimum number of Switched Transactions as, and for the period, set forth
in Exhibit “A” (the “Minimum Transaction Fees”).
4. TERM OF THE AGREEMENT
4.1 Initial Term. The term of this Agreement shall begin on July 1, 2009
(“Effective Date”) and, unless earlier terminated as provided herein, shall
continue in full force and effect for a period of four (4) years (“Initial
Term”).
4.1.1 Renewal. Upon the expiration of the Initial Term of this Agreement, this
Agreement shall be automatically renewed for consecutive one (1) year terms
thereafter (“Renewal Term”) until and unless terminated as provided hereunder.
The Initial Term and Renewal Terms, if any, are collectively referred to herein
as the “Term”.
4.2 Termination at End of Initial Term or Renewal Term. Subject to providing at
least one hundred eighty (180) days prior written notice to TSYS, COMPANY may
terminate this Agreement at the end of the Initial Term or at the end of any
Renewal Term. TSYS may terminate this Agreement at the end of the Initial Term
or at the end of any Renewal Term by giving at least one hundred eighty
(180) days prior written notice to COMPANY.
4.3 Termination by TSYS. TSYS may terminate this Agreement in the event COMPANY
fails to make or adequately and timely provide for the payment of undisputed
fees and undisputed Reimbursable Expenses due hereunder, but only if TSYS gives
COMPANY written notice of such failure and COMPANY fails to remedy such failure
within thirty (30) days after its receipt of said notice. Upon the expiration of
the thirty (30) day period provided for above, TSYS may terminate this Agreement
by giving COMPANY written notice, which termination shall be effective
immediately upon COMPANY’s receipt of such notice. If such failure to pay is
remedied by COMPANY within such thirty (30) day period, then this Agreement
shall continue as though no such notice had been given.

 

 



--------------------------------------------------------------------------------



 



4.4 Early Termination by COMPANY. COMPANY may terminate this Agreement without
cause or for convenience at any time during the Initial Term or any subsequent
Renewal Term by giving at least one hundred eighty (180) days prior written
notice to TSYS. In the event COMPANY elects to terminate this Agreement without
cause or for convenience pursuant to this Subsection, and such termination is
effective before the last day of the Initial Term, COMPANY shall pay TSYS a
termination fee as provided below. The termination fee shall be equal to (a) the
dollar value of the Minimum Transaction Fees that COMPANY would have been
obligated to pay in the year in which this Agreement is terminated and each
subsequent year remaining in the Initial Term of this Agreement, per Subsection
3.4 above, minus (b) the Switched Transaction fees payable on Switched
Transactions processed in the year of termination (up to and including the date
of termination) and Switched Transaction Fees payable on Switched Transactions
processed during the [***] days following the effective date of termination,
should COMPANY continue to utilize the Merchant Services during such period.
TSYS’ reasonable, good faith estimate of fifty percent (50%) of the termination
fee shall be invoiced on the date of termination, due and payable within thirty
(30) days of COMPANY’s receipt of the invoice per Section 3.1 above. The
remainder of the termination fee shall invoiced as part of TSYS’ final invoice
for Merchant Services following full Deconversion of Merchant Services per
Subsection 4.7 below, which shall also be due and payable within thirty
(30) days of COMPANY’s receipt of the invoice per Section 3.1 above.
4.5 Default and Remedies. If either party fails to comply with or perform any
material term or condition of this Agreement (except for the service levels set
forth in Section 2 of Exhibit “C”, which termination rights are addressed in
Subsection 2.8 of Exhibit “C”), required to be complied with or performed by
that party (which shall be deemed to include any failure that has a material
financial or operational impact on the other party), the other party, in
addition to any other rights and remedies it may have, shall have the right to
terminate this Agreement without paying a termination fee; provided, however,
that the party seeking to terminate this Agreement gives the other party a
written notice of such failure claimed to be a breach of a material term or
condition of this Agreement and the party receiving said notice fails to remedy
the breach within thirty (30) days after its receipt of said notice, provided
that if such party works diligently and in good faith to cure the breach
following its receipt of said notice but such breach is not capable of being
cured within thirty (30) days, it may have up to sixty (60) additional days to
cure such breach if it provides to the other party, within the initial thirty
(30) day cure period, a reasonable plan of action for curing the breach within
the additional sixty (60) period. If the material breach is not remedied by the
defaulting party within the thirty (30) day period or, if applicable, the
additional sixty (60) day period provided for above, the non-defaulting party
may terminate this Agreement by giving the defaulting party written notice
effective immediately. If the material breach is remedied by the defaulting
party within the applicable cure period, then this Agreement shall continue as
though no such notice had been given.

 

 



--------------------------------------------------------------------------------



 



4.6 Effect of Termination. Termination of this Agreement shall not (i) terminate
COMPANY’s obligations to pay TSYS fees for all services performed and
Reimbursable Expenses incurred under this Agreement prior to the discontinuance
of performance of Merchant Services by TSYS hereunder or (ii) otherwise act as a
waiver of any breach of this Agreement and shall not act as a release of either
party from any liability for breach of such party’s obligations under this
Agreement. Neither party shall be liable to the other for damages of any kind
solely as a result of terminating this Agreement in accordance with its terms.
Either party’s termination of this Agreement shall be without prejudice to any
other right or remedy that it may have at law or in equity, and shall not
relieve either party of breaches occurring prior to the effective date of such
termination. Within ten (10) days after the full Deconversion of all Merchant
Services hereunder, TSYS shall, at its sole expense, return to COMPANY (or
destroy, at COMPANY’s sole election) all COMPANY Materials and COMPANY
Confidential Information (and all copies and extracts thereof) then in the
possession or under the control of TSYS and its current or former employees and
subcontractors (excluding transaction data customarily retained by TSYS in the
normal course of business, which shall remain subject to the confidentiality and
security obligations herein) and if requested, shall furnish to COMPANY an
affidavit signed by an officer certifying that, to the best of its knowledge,
such delivery or destruction has been fully effected.
4.7 Deconversion. Beginning upon either party’s issuance of any notice of
termination (regardless of the basis for termination), TSYS shall cooperate with
COMPANY, and provide all assistance reasonably requested by COMPANY, in
transferring processing promptly and smoothly to any other processor designated
by COMPANY (i.e. Deconversion) (“Deconversion Assistance”), provided however,
that COMPANY may be required to pay all undisputed fees and Reimbursable
Expenses prior to completion of Deconversion activities in the event TSYS has
terminated this Agreement due to COMPANY’s failure to pay such fees and
Reimbursable Expenses when due. As part of the Deconversion Assistance, TSYS
shall make available to such processor all COMPANY data and information TSYS
possesses regarding COMPANY’s merchants, customers, partners and/or accounts, in
such form and format as COMPANY may reasonably request, together with adequate
instructions concerning the format and means of accessing COMPANY’s data.
4.7.1 Deconversion Plan. Upon the issuance of notice of termination by either
party, TSYS shall prepare a reasonably detailed plan for the orderly
Deconversion of the Merchant Services and the transition to another processor
(“Deconversion Plan”) and shall present the Deconversion Plan to COMPANY for
review and approval within fifteen (15) days. TSYS shall ensure that the
Deconversion Plan: (A) is structured to prevent any degradation of quality or
level of the Merchant Services, or interruption to the Merchant Services, during
the Deconversion; (B) specifies the TSYS personnel and other resources that will
perform the Deconversion; (C) specifies all tasks and resources necessary to
effect the Deconversion as efficiently as possible, being certain to address
tasks and resources similar to those needed for initiating the Merchant
Services; and (D) sets out a timetable and process for effecting Deconversion in
an efficient manner. Once approved by COMPANY, the Deconversion Plan shall be
executed to achieve the Deconversion.

 

 



--------------------------------------------------------------------------------



 



4.7.2 Deconversion Fees. Upon each Deconversion (other than Deconversions
arising from termination by TSYS under Subsection 4.2 or by COMPANY under
Subsection 4.5, 10.4, 10.9.4 or 10.20 or Subsection 2.8 of Exhibit “C”), COMPANY
shall pay TSYS for the following:
4.7.2.1 TSYS’ hourly charges for all services provided by TSYS for the
Deconversion at the rates specified in Exhibit “B”; and
4.7.2.2 All reasonable out of pocket expenses actually incurred by TSYS in
connection therewith, including costs of magnetic tapes, disks, punch cards, or
other storage devices or media transferred by TSYS.
COMPANY shall not be obligated to pay the foregoing fees or expenses with
respect to Deconversions arising from termination of this Agreement by TSYS
under Subsection 4.2 or by COMPANY under Subsections 4.5, 10.4, 10.9.4 or 10.20
or Subsection 2.8 of Exhibit “C”.
4.7.3 Time of Payment of Deconversion Fee. Any payments to be made by COMPANY to
TSYS under Subsection 4.7 shall be made within thirty (30) days of the receipt
by COMPANY of an invoice from TSYS including such fees and expenses.
4.8 Pricing After Termination. Following the termination date of this Agreement,
COMPANY shall be entitled to receive, and TSYS shall continue to provide, until
the Deconversion is compete, Deconversion Assistance and the Merchant Services
with no minimums, which Merchant Services will be provided at the rates in
effect immediately prior to termination, provided that in the event TSYS has
terminated the Agreement for cause based upon COMPANY’S failure to pay fees and
Reimbursable Expenses when due, then the Merchant Services will be provided at
TSYS’ then current standard tier pricing as of the effective date of termination
(not to exceed [***] above the rates COMPANY is paying to TSYS immediately prior
to termination of this Agreement). TSYS will not be obligated to provide
Deconversion Assistance or Merchant Services for more than eighteen (18) months
from the effective date of termination unless the failure to achieve a full
Deconversion results from (i) TSYS’ delay or failure to comply with Subsection
4.7 or (ii) a cause beyond the reasonable control of COMPANY, in which case
TSYS’ provision of Deconversion Assistance and Merchant Services shall be
extended for a reasonable period to accommodate for such failure or cause, but
with respect to causes under item (ii) above, not beyond an additional period of
ninety (90) days.
5. CONFIDENTIAL INFORMATION
5.1 COMPANY Confidential Information. All information (including information of
a business nature relating to COMPANY’S assets, liabilities, credit programs,
customers, and/or other business affairs) which (i) is disclosed to TSYS by
COMPANY, is disclosed in connection with this Agreement or otherwise becomes
known by TSYS as a result of providing Merchant Services to COMPANY and (ii) is
of such a nature and/or is disclosed under such circumstances that a reasonable
person would consider such information to be confidential, is referred to herein
as “COMPANY Confidential Information”. TSYS shall use COMPANY Confidential
Information only for the purposes and in accordance with the terms and
conditions set forth in this Agreement. TSYS shall not have the authority to use
COMPANY Confidential Information for any other purpose or in any other manner.

 

 



--------------------------------------------------------------------------------



 



5.2 TSYS Confidential Information. All information (including information of a
business nature relating to TSYS’ assets, liabilities, credit programs,
customers, or other business affairs) which (i) is disclosed to COMPANY by TSYS,
is disclosed in connection with this Agreement or otherwise becomes known by
COMPANY as a result of the provision of Merchant Services by TSYS and (ii) is of
such a nature and/or is disclosed under such circumstances that a reasonable
person would consider such information to be confidential, is referred to herein
as “TSYS Confidential Information”. COMPANY shall use TSYS Confidential
Information only for the purposes and in accordance with the terms and
conditions set forth in this Agreement. COMPANY shall not have the authority to
use TSYS Confidential Information for any other purpose or in any other manner.
5.3 Definition of Confidential Information. COMPANY Confidential Information and
TSYS Confidential Information are referred to herein collectively as
“Confidential Information”.
5.4 Protection of Confidential Information. Each party shall cause its
directors, officers, employees, subcontractors, and agents to take such action
as shall be necessary or advisable to preserve and protect the confidentiality
of Confidential Information of the other party. This shall not prohibit either
party from disclosing such Confidential Information to persons required to have
access thereto for the performance of this Agreement; provided, however, that
prior to any such disclosure, such persons are notified of the confidential
nature of such Confidential Information and are required by written agreement to
protect and keep such Confidential Information confidential to the same standard
that the disclosing party is obligated to keep the Confidential Information
confidential hereunder. All Confidential Information, including records created
therefrom, shall remain the property of the disclosing party and the receiving
party shall provide such Confidential Information to the disclosing party or to
another party upon the disclosing party’s request. In the event that either
party hereto shall receive a request (subpoena, request for production, civil
information demand, or similar administrative or judicially sanctioned request)
to disclose Confidential Information to a third party, such party shall
immediately notify the other, to the extent permitted, of the request and
cooperate with such party in any lawful effort to comply, contest, or otherwise
resist the request.
5.5 Confidentiality of Agreement. Each party agrees that the terms and
conditions of this Agreement, including the fees for Merchant Services provided
hereunder which are set forth in the exhibits attached hereto, are confidential.
Neither party shall, without the express prior written consent of the other
party, disclose such terms and conditions, including fees, to any other
unaffiliated person, firm, or corporation; except that either party may disclose
the terms and conditions of this Agreement: (i) to the extent legally compelled,
provided, however, that prior to any such compelled disclosure, such party shall
give the other party reasonable advance notice to the extent reasonably possible
and shall cooperate with such other party in protecting against any such
disclosure and/or obtaining a protective order narrowing the scope of such
disclosure, (ii) as required by applicable securities laws, including, without
limitation, requirements to file a copy of this Agreement (redacted to the
extent reasonably permitted by applicable law) or to disclose information
regarding the provisions hereof or performance hereunder; (iii) in confidence,
to legal counsel and accountants; (iv) in confidence, in connection with a
proposed merger, acquisition or similar transaction; (v) in confidence, to banks
and financing sources and their advisors for a reasonable business purpose; or
(vi) as is reasonably necessary in connection with the enforcement of this
Agreement or any rights hereunder.

 

 



--------------------------------------------------------------------------------



 



5.6 Exclusions. TSYS’ and COMPANY’s obligations and agreements under Section 5
shall not apply to any information supplied that:
5.6.1 Is or becomes generally available to the public other than by breach of
this Agreement;
5.6.3 Otherwise becomes lawfully available on a non-confidential basis from a
third party who is not under an obligation of confidence to the disclosing
party; or
5.6.4 Is independently developed by the receiving party without the use of
Confidential Information provided by the other party.
In addition, the receiving party may disclose Confidential Information of the
other party to the extent legally compelled to disclose such Confidential
Information, provided, however, that prior to any such compelled disclosure, the
receiving party shall give the other party reasonable advance notice of any such
disclosure and shall cooperate the other party in protecting against any such
disclosure and/or obtaining a protective order narrowing the scope of such
disclosure and/or use of the Confidential Information.
5.7 Customer Data. TSYS hereby acknowledges that COMPANY is subject to:
(a) Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq. (the “Act”);
(b) applicable federal regulations implementing the Act (including those
codified at 12 CFR Parts 40, 216, 332, 573, and 16 CFR Part 313); (c) other
federal, state and local laws, rules, regulations, and orders relating to the
privacy and security of personal information and cardholder/transaction data, in
each of case (a)-(c), as such may be enacted, amended, supplemented or succeeded
from time to time (collectively, “Customer Data Laws”). TSYS further
acknowledges that, pursuant to Customer Data Laws, COMPANY is required to obtain
certain undertakings from TSYS with regard to the privacy, use and protection of
Customer Data (defined below) that TSYS may receive or otherwise have access to
in connection with this Agreement. Therefore, notwithstanding anything to the
contrary contained in this Agreement, TSYS agrees (i) that it shall not disclose
or use any Customer Data except to the extent necessary to carry out its
obligations under this Agreement and for no other purpose, (ii) that it shall
not disclose Customer Data to any third party, including, without limitation,
its third party service providers, without an agreement in writing from the
third party to use or disclose such Customer Data only to the extent necessary
to carry out TSYS’ obligations under this Agreement and for no other purposes,
(iii) that it shall maintain, and shall require all third parties approved
pursuant to the immediately preceding clause (ii) to maintain, effective
information security

 

 



--------------------------------------------------------------------------------



 



measures to protect Customer Data from unauthorized disclosure or use, and
(iv) to (A) promptly provide COMPANY with information regarding any failure of
such security measures or any suspected or actual security breach related to
Customer Data (subject to compliance with Law Enforcement) and (B) thereafter
diligently keep COMPANY advised as to the status and process of such failure or
threatened, suspected or actual breach (including any claims arising therefrom)
and cooperate with COMPANY as required by the circumstances arising therefrom
(including by promptly providing data and other information requested with
respect thereto); and (v) it shall not otherwise use or disclose Customer Data
in violation of applicable law. For the purposes of this Agreement, “Customer
Data” means (1) any personally identifiable information of patrons who use any
product or service made available by COMPANY or one of its Affiliates
(including, but not limited to an individual’s name, address, e-mail address, IP
address, telephone number and/or social security number, the fact that an
individual has a relationship with COMPANY or one of its Affiliates, or an
individual’s account information), and (2) any cardholder account or transaction
information.
5.8 Confidential Information/Customer Data Breach. If a party’s obligations
under this Section 5 or Section 7 are breached, the breaching party must use all
reasonable efforts to minimize the breach and to prevent the recipient of any
Confidential Information or Customer Data from using same. Each party agrees
that the other party would suffer immediate and irreparable harm in the event
any such breach and that monetary damages may be inadequate to compensate the
other party for any such breach.  Accordingly, in the event of a breach or a
threatened breach of the provisions of this Agreement, and in addition to any
other remedies that may be available, in law, in equity or otherwise, the
non-breaching party shall be entitled to injunctive relief restraining the other
party from such breach, or using any Customer Data obtained as a result of any
actual breach.
Nothing herein shall be construed as prohibiting either party from pursuing any
other remedy on account of such breach or threatened breach.
6. NETWORK CONFIGURATION
6.1 POS Access. COMPANY and COMPANY’s merchants, customers and partners will
access TSYS’ system utilizing data communication protocols, transaction formulas
and host computers or devices directly connected to TSYS and will be certified
or approved by TSYS (which certifications and approvals shall not be
unreasonably withheld or delayed and shall be based on reasonable criteria
applicable to all TSYS’ customers generally).
6.2 Installation and Servicing. COMPANY and/or COMPANY’s merchants, customers or
partners will be responsible for the installation, servicing, and maintenance of
COMPANY Terminals and will be responsible for the connection of those devices to
the network in accordance TSYS’ reasonable network requirements, provided to
COMPANY in writing.
6.3 Modification of Network Configuration. TSYS reserves the right to change all
or part of the protocols and the network configuration used by TSYS in providing
the Merchant Services in accordance with Section 1.5.2 above.

 

 



--------------------------------------------------------------------------------



 



7. INFORMATION SECURITY
7.1 Security Standard. TSYS will use commercially reasonable (but no less than
industry standard) security measures for its computer systems and physical
facilities designed to safeguard against (i) the unauthorized destruction, loss,
alteration of, or access to COMPANY’s Confidential Information and Customer
Data, whether such information is at or on TSYS’ systems or facilities or in
transit, and (ii) the Merchant Services being provided to COMPANY hereunder
being affected or interrupted. TSYS reserves the right to make changes in its
security infrastructure and procedures from time to time, so long as the level
of the security measures provided is not materially reduced.
7.1.1 Annually, during the Term, TSYS shall (i) have a nationally-recognized
accounting firm conduct a “SAS70 Type II” audit in accordance with the Statement
of Auditing Standards developed by the American Institute of Certified Public
Accountants, and have such accounting firm issue a Service Auditor’s Report Type
II (or substantially similar report in the event the SAS70 Type II auditing
standard and/or a Service Auditors Report Type II are no longer an industry
standard) which shall cover, at a minimum, security policies and procedures and
controls, including without limitation, system security and physical security
and (ii) have a nationally-recognized and certified auditor reasonably
acceptable to COMPANY conduct a Technical Guideline #3, or TG-3, audit. TSYS
shall provide COMPANY and its independent auditors with a copy of the SAS70 TYPE
II and TG-3 audit reports promptly upon the completion thereof. Unless otherwise
agreed by the parties, each audit shall be designed and conducted to facilitate
periodic compliance reporting by COMPANY under the Sarbanes-Oxley Act of 2002
(and related regulations) and comparable laws in other jurisdictions.
7.1.2 If either the SAS70 TYPE II or TG-3 audit reports identify any issues or
non-compliance, including without limitation, risks to TSYS’ computer systems
and/or physical facilities which could result in the unauthorized destruction,
loss, alteration of, or access to COMPANY’s Confidential Information or Customer
Data or the Merchant Services being provided to COMPANY hereunder being
materially affected, then a senior technology executive of TSYS shall promptly
meet with a representative of COMPANY to discuss the matter and TSYS shall
promptly take action to address the matter raised by the report to reduce the
risk to COMPANY’s Confidential Information and Customer Data and otherwise cure
such issue or non-compliance.
7.2 PCI Requirements. In addition to the obligations set forth above, and
notwithstanding anything in this Agreement to the contrary, TSYS and COMPANY
each will comply with and adhere to the payment card industry (“PCI”) data
security standard (“DSS”) in effect from time to time, shall implement and
maintain appropriate measures to comply with PCI DSS and, to extent required by
applicable issuers or payment networks contracting with a party, such party
shall require its vendors and suppliers to comply with PCI DSS and as well as
PA-DSS. In the event a PCI representative or PCI authorized third-party seeks to
conduct a security audit or review of TSYS or COMPANY at any time, including,
without limitation, after an alleged or actual security intrusion, for the
purpose of validating TSYS’ or COMPANY’s status, effectiveness or compliance
with the PCI DSS, the audited party will fully cooperate with such audit or
review. Each party shall immediately notify the other party in the event it has
suffered a data breach or other system intrusion.

 

 



--------------------------------------------------------------------------------



 



7.3 Background Checks. TSYS shall conduct background checks and maintain records
on all individuals who shall have access to any COMPANY Confidential Information
or Customer Data or who will otherwise be performing services hereunder.
Individuals who have been convicted of a crime involving dishonesty, breach of
trust, money laundering or moral turpitude are prohibited from having any such
access and otherwise providing services to COMPANY unless COMPANY has expressly
granted permission in writing. TSYS shall use reasonable efforts to determine
whether its employees or contractors that will have access to any COMPANY
Confidential Information or Customer Data or otherwise perform services have
been convicted of any such crime or if charges for such offenses are pending or
if the individual has entered into a pretrial diversion program or has been
granted a deferred entry of judgment with respect thereto. If TSYS learns of
such circumstances with respect to such any employee or contractor, to the
extent permitted by applicable law, TSYS shall notify COMPANY in writing prior
to the use of such employee or contractor in connection with this Agreement. If
TSYS becomes aware of such circumstances after any such employee or contractor
gains such access or begins performing hereunder, to the extent permitted by
applicable law, TSYS shall so notify COMPANY immediately upon obtaining
knowledge thereof. Upon receiving such notice, COMPANY shall determine, in its
sole discretion, whether to allow the individual or entity to continue to have
such access or perform hereunder.
8. INDEMNIFICATION, LIMITATION OF LIABILITY
8.1 TSYS Indemnification. TSYS shall be liable to and shall indemnify, defend,
and hold COMPANY, its directors, officers, employees, representatives,
successors, and permitted assigns harmless from and against any and all claims
or demands by a third party, losses, liability, cost, damage, and expense,
including litigation expenses and reasonable attorneys’ fees and allocated costs
for in-house legal services, to which COMPANY, its directors, officers,
employees, representatives, successors, and permitted assigns may be subjected
or which it may incur in connection with any claims which arise from or out of
or as a result of (i) TSYS’ breach of this Agreement, (ii) the failure of TSYS
to perform its duties and obligations under this Agreement, (iii) the negligence
or willful misconduct of TSYS, its directors, officers, employees, agents, and
Affiliates in the performance of their duties and obligations under this
Agreement; or (iv) a claim that a Merchant Service infringes or misappropriates
any intellectual property right of a third party. TSYS shall be released from
its obligations under this Subsection to the extent such third party claims,
demands, damages, costs, liabilities, losses, and expenses result from the
negligence, gross negligence, or intentional misconduct of COMPANY, its
directors, officers, employees, representatives, successors, and permitted
assigns.

 

 



--------------------------------------------------------------------------------



 



8.2 COMPANY Indemnification. COMPANY shall be liable to and shall indemnify,
defend, and hold TSYS, its directors, officers, employees, representatives,
successors, and permitted assigns harmless from and against any and all claims,
demands by a third party, losses, liability, cost, damage, and expense,
including litigation expenses and reasonable attorneys’ fees and allocated costs
for in-house legal services, to which TSYS, its directors, officers, employees,
representatives, successors, and permitted assigns may be subjected or which it
may incur in connection with any claims which arise from or out of or as the
result of (i) COMPANY’s breach of this Agreement, (ii) the failure of COMPANY to
perform its duties and obligations under this Agreement, or (iii) the negligence
or willful misconduct of COMPANY, its directors, officers, employees, agents,
and Affiliates in the performance of their duties and obligations under this
Agreement. COMPANY shall be released from its obligations under this Subsection
to the extent such third party claims, demands, damages, costs, liabilities,
losses, and expenses result from the negligence, gross negligence, or
intentional misconduct of TSYS, its directors, officers, employees,
representatives, successors, and permitted assigns.
8.3 Force Majeure. Except as provided herein in this Agreement, in no event
shall TSYS or COMPANY be liable with respect to the failure of its duties and
obligations under this Agreement, other than an obligation to pay money, which
is attributable to acts of God, war, terrorism, conditions or events of nature,
civil disturbances, fire or other similar events beyond its control (a “Force
Majeure Event”); provided that (i) such party gives the other party prompt
written notice of the failure and the reason therefore and uses its reasonable
efforts to limit the impact and duration of such failure except and (ii) the
failure could not have been prevented by reasonable precautions. Notwithstanding
the foregoing, the limitation of liability provided under this Subsection 8.3
shall not apply with respect to TSYS’ failure to comply with its obligations
under Subsection 10.9, nor any failure by TSYS to perform any other duties or
obligations resulting from a failure to comply with Subsection 10.9.
8.4 Special Damages. Except to extent arising from any fraud, in no event will
either party be liable for any special, consequential, or punitive damages,
including but not limited to, lost profits, even if such party knew of the
possibility of such damages.
8.5 Limitation of Liability. Except with respect to the parties’ obligations
under Sections 5 and 7, or to extent arising from any fraud or a claim that the
Merchant Service infringes or misappropriates any intellectual property right of
a third party, and COMPANY’s obligation to pay for Merchant Services, the
liability of either party hereunder to the other (or to any party claiming by,
through or under a party hereunder), shall be limited in the aggregate for the
Initial Term and for all subsequent Renewal Terms of this Agreement to [***]
With respect to claims arising under Section 5 or 7, the liability of either
party hereunder to the other (or to any party claiming by, through or under a
party hereunder), shall be limited in the aggregate for the Initial Term and for
all subsequent Renewal Terms of this Agreement to [***]
8.6 Statute of Limitations. If and to the extent that a party (the “Reporting
Party)” fails to report the other party’s failure to perform hereunder within
two (2) years of when such failure to perform is known to the Reporting Party,
the other party shall not be liable with respect to any loss, liability, cost,
damage or expense caused by such failure to perform and incurred by the
Reporting Party prior to its report of such failure.

 

 



--------------------------------------------------------------------------------



 



9. NOTICES
9.1 Address. Any written notice required or permitted to be given by COMPANY to
TSYS hereunder shall be addressed to:
TSYS ACQUIRING SOLUTIONS, L.L.C.
Attention: Legal Department
8320 South Hardy Drive
Tempe, AZ 85284
480.333.8604 (fax)
and any written notice required or permitted to be given by TSYS to COMPANY
under this Agreement shall be addressed to:
GLOBAL CASH ACCESS, INC.
Attention: Chief Executive Officer
3525 Post Road, Suite 120
Las Vegas, NV 89120
702.262.5039(fax)
with a copy to:
GLOBAL CASH ACCESS, INC.
Attention: General Counsel
3525 Post Road, Suite 120
Las Vegas, NV 89120
702.262.5039(fax)
9.2 Form of Notice. All written notices provided for hereunder shall be
delivered in person, by facsimile, or shall be sent by courier or by certified
mail with a return receipt requested and shall be effective when delivered or,
in the case of certified mail, when deposited in the United States Post Office,
postage prepaid and addressed as provided above. The parties to this Agreement,
by notice in writing, may designate another address or office to which notices
shall be given pursuant to this Agreement.
10. ADDITIONAL PROVISIONS
10.1 Relationship of Parties. Nothing herein contained shall be construed as
constituting a partnership, joint venture or agency between COMPANY and TSYS.
10.2 Assignment. This Agreement shall not be assignable in whole or in part by
COMPANY or TSYS without the other party’s prior written consent, except that
such consent shall not be required for the assignment of this Agreement (i) to
any entity that is controlled by the assigning party, its Affiliate, which
assignment shall not relieve the assigning party of any obligation hereunder or
(ii) to a third party that acquires all or substantially all of a party’s assets
or business to which this Agreement relates (whether by merger, stock sale,
asset sale, or other transaction).

 

 



--------------------------------------------------------------------------------



 



10.3 Authority. Each party to this Agreement hereby represents and warrants to
the other that it has the full right, power, and authority to enter into and
perform this Agreement in accordance with all of the terms, provisions,
covenants, and conditions hereof and that the execution and delivery of this
Agreement has been duly authorized by proper corporate action.
10.4 Insolvency. In the event either party to this Agreement shall cease
conducting business in the ordinary course, become insolvent, make a general
assignment for the benefit of creditors, suffer or permit the appointment of a
receiver for its business or assets or shall avail itself of or become subject
to any proceeding under the federal bankruptcy laws of any statute or any state
relating to insolvency or the protection of the rights of creditors, which is
not dismissed within ninety (90) days, then, at the option of the other party
hereto, this Agreement may be terminated by the non-defaulting party in
accordance with Subsection 4.5 and be of no other force and effect and any
property or rights of such other party, tangible or intangible, shall forthwith
be returned to it.
10.5 Waiver. Any delay, waiver, or omission by COMPANY or TSYS to exercise any
right or power arising from any breach or default of the other party in any of
the terms, provisions, or covenants of this Agreement shall not be construed to
be a waiver by TSYS or COMPANY of any subsequent breach or default of the same
or other terms, provisions, or covenants on the part of the other party.
10.6 Dispute. The following procedures shall be adhered to in all disagreements
(“Disputes”) that arise under this Agreement, prior to the escalation of a
Dispute to litigation.
In the event of a Dispute, the party asserting the Dispute shall notify the
other party of the nature of the Dispute with as much detail as possible,
including a detailed description of the exact items and amounts disputed, if
applicable, the provision of the Agreement or other authority for the asserted
Dispute, and a copy of all supporting documentation. COMPANY’s representative
and TSYS’ representative shall confer, in person or by telephone, within five
(5) business days of the date of notification for the purpose of negotiating a
resolution of the Dispute and, if applicable, determining the corrective action
to be taken by the respective parties.
If the parties’ representatives are unable to resolve the dispute, or to agree
upon the appropriate corrective action to be taken, within fifteen (15) business
days of notification of the Dispute, or if any of the completion dates in the
corrective action plan are later exceeded, then either party may initiate legal
proceedings in accordance with Subsection 10.17 below. The foregoing procedures
shall not limit or delay the right of either party to seek provisional or
ancillary remedies. Pending resolution of the Dispute, and unless or until this
Agreement is terminated in accordance with the provisions hereof, both parties
will continue their performance of their obligations under this Agreement in
good faith, including without limitation, the payment of all amounts due to the
other party that are not in dispute. Notwithstanding anything to the contrary
contained in this Agreement, in the event of a Dispute relating to or arising
out of a notice of default, the dispute resolution process described herein
shall not be interpreted to shorten or otherwise modify the applicable default
cure period provided herein.

 

 



--------------------------------------------------------------------------------



 



10.7 Record Retention. During the Term and for three (3) years thereafter (or
such other period as may be required by the rules of an applicable card
association or by applicable law), TSYS shall maintain complete and accurate
records of and supporting documentation for the amounts billable to and payments
made by COMPANY hereunder, in accordance with generally accepted accounting
principles applied on a consistent basis. TSYS agrees to provide COMPANY with
documentation and such other information with respect to each invoice as may be
reasonably requested by COMPANY to verify accuracy and compliance with the
provisions of this Agreement.
10.8 Audit. TSYS agrees that it, its facilities, processes, hardware and
software used in connection with this Agreement, and its the performance of the
Merchant Services hereunder, are subject to audit and examination by COMPANY
itself, a third party authorized representative of the COMPANY (which third
party representative agrees to a written confidentiality agreement with
provisions substantially similar to the terms imposed on COMPANY in Section 5),
its auditors, federal bank examiners, and/or representatives of other federal
and state regulatory agencies (including Gaming Authorities, as defined in
Subsection 10.20 below). Upon receipt of written notice at least five (5) days
in advance of any audit or examination request (or such shorter period as may be
required by federal bank examiners and/or representatives of other federal and
state regulatory agencies), TSYS will allow such auditors and/or examiners
access to the TSYS’ place of business during normal business hours and furnish
such auditors and/or examiners with access, information, data and reports as are
reasonably requested by them. Notwithstanding anything in this Subsection to the
contrary, neither party will be responsible to furnish, or provide access to,
any information which is not related to the other party’s business, the
provision of Merchant Services or other matters under this Agreement, except to
the extent otherwise required by federal bank examiners and/or representatives
of other federal and state regulatory agencies.
10.9 Business Continuity.
10.9.1 General. TSYS has created and shall maintain and comply with, at its own
expense, a comprehensive disaster recovery plan (“Disaster Recovery Plan”) and
comprehensive business continuity plan (the “Business Continuity Plan” and,
together with the Disaster Recovery Plan, the “DR/BC Plans”) through which it
shall be able to perform its obligations under this Agreement with minimal
disruptions or delays. TSYS represents and warrants that the Disaster Recover
Plan (i) includes processes and procedures to fully restore the Business
Critical Services (as defined in Exhibit C) within ten (10) minutes of an outage
(regardless of whether the event causing the outage is on a local or national
level) and (ii) requires TSYS to maintain fully redundant processing centers at
a minimum of two (2) separate locations and an additional/third secured data
storage facility with full backups of all data relating to this Agreement that
is geographically distant from the processing centers. TSYS shall: (a) provide a
reasonably detailed summary of its DR/BC Plans, backup capabilities and
redundant processing facilities to COMPANY within fifteen (15) days of the
Effective Date and again each time a material change is made; (b) provide
COMPANY with access, at TSYS’s facilities from time to time upon written
request, to a complete copy of its DR/BC Plans and proof of backup capabilities
and redundant processing facilities for review by COMPANY on premises only and
COMPANY may not copy any portion nor remove such materials from TSYS’s premises;
and (c) by December 31, 2009, revise the DR/BC Plans into consolidated plans
covering both the Merchant Services and services provided to COMPANY by Infonox.

 

 



--------------------------------------------------------------------------------



 



10.9.2 Testing. TSYS shall fully and successfully exercise all aspects of the
DR/BC Plans at least semiannually in a live production environment. Any
deficiencies found in the applicable plan or its execution will be identified to
COMPANY and remediated within thirty (30) days at TSYS’ expense.
10.9.3 Changes. TSYS will revise the DR/BC Plans to reflect changes in its
environment and infrastructure and as necessary to meet or exceed regulatory
agency contingency planning requirements. TSYS shall notify COMPANY of any
material change that it wishes to make to a DR/BC Plan. No change shall degrade
the quality of the DR/BC Plans or have a material impact on the Merchant
Services.
10.9.4 Notification of Event. TSYS shall notify COMPANY as soon as possible
under the circumstances after the occurrence of any event that materially
effects or could materially affect TSYS’ performance of the Merchant Services or
that otherwise warrants execution of either DR/BC Plan (a “Plan Event”) and
shall execute the DR/BC Plans at no cost to COMPANY. TSYS will provide COMPANY
with regular updates during a Plan Event and the recovery process and (ii) a
means of communication whereby COMPANY can receive regular updates and monitor
progress as information becomes available.
10.10 Insurance. TSYS agrees to retain insurance on its property for the
replacement value of such property and to retain general liability insurance
including broad form contractual insurance, each in an amount not less than One
Million dollars per occurrence ($1,000,000.00) and Two Million dollars
($2,000,000) General Aggregate Limit.
TSYS will maintain Umbrella / Excess Liability insurance in an amount not less
than Five Million dollars ($5,000,000) per occurrence / annual aggregate.
TSYS will maintain Fidelity/Crime insurance in an amount not less than Five
Million dollars per occurrence ($5,000,000.00) and Ten Million dollars
($10,000,000) for all claims in the aggregate, errors and omissions insurance
that covers TSYS’ and its contractors’ errors and omissions in their performance
under this Agreement in an amount not less than Five Million dollars per
occurrence ($5,000,000.00) and Ten Million dollars ($10,000,000) for all claims
in the aggregate.
The insurers selected by TSYS shall have an A.M. Best rating of A- or better or,
if such ratings are no longer available, with a comparable rating from a
recognized insurance rating agency.
TSYS shall furnish COMPANY, prior to commencing Merchant Services under this
Agreement and at any time upon COMPANY’s request, with certificate(s) of
insurance (in form and substance reasonably satisfactory to COMPANY) evidencing
such coverage and TSYS shall endeavor to notify COMPANY at least thirty
(30) days prior to any cancellation or material change in coverage. Upon any
cancellation of any insurance policy required hereby, and prior to the effective
date thereof, TSYS will endeavor to provide COMPANY certificate(s) regarding any
replacement insurance, issued by an insurance company setting forth the
requirements above. The General Liability, Umbrella, and Property policies to be
obtained and maintained hereunder shall be endorsed to provide that such
policies provide primary coverage on all claims arising from or in connection
with Merchant Services performed for or on behalf of COMPANY hereunder.

 

 



--------------------------------------------------------------------------------



 



10.11 Off-site Storage. Throughout the Term and thereafter until a complete
Deconversion is achieved and COMPANY’s data files have been delivered to
COMPANY, TSYS agrees to maintain and retain:
10.11.1 Offsite storage for each of COMPANY’s data files used in connection with
processing services provided by TSYS under this Agreement (including all
Customer Data and all other data created, stored or otherwise maintained
hereunder), which data files shall be maintained and stored for a period of at
least seven (7) years (or such longer period as may be required by applicable
laws, regulations or transaction network rules) in accordance with reasonable
accessibility guidelines and requirements mutually agreed by the parties (which
agreement shall not be unreasonable withheld or delayed);
10.11.2 A backup power supply system to guard against electrical outages; and
10.11.3 Adequate backup for on-line communications provided that COMPANY
maintains an appropriate modem for such on-line communications as specified by
TSYS.
TSYS shall promptly (i) replace or regenerate from TSYS’ media any data,
programs or information of COMPANY that is lost or damaged by TSYS and
(ii) provide COMPANY with access to and/or copies of COMPANY’s data files if and
when requested by COMPANY.
10.12 Property Rights.
10.12.1 Any software (including but not limited to, programs and programming
tools) and associated documentation and manuals developed by TSYS and used by
TSYS to fulfill its obligations under this Agreement (excluding the COMPANY
Materials, defined below) shall be the sole and exclusive property of TSYS even
if COMPANY assisted TSYS in the development or modification of such software,
documentation or manuals (the “TSYS Software”) and, except as otherwise provided
herein, COMPANY shall have no interest whatsoever in and to such software,
documentation and manuals.
10.12.2 As used herein, “COMPANY Materials” means (i) any software and
associated documentation or manuals provided or made available by COMPANY in
connection with this Agreement and modifications or enhancements thereto (by
whomever produced); and (ii) any data, information, content, and other materials
prepared by or transmitted by, to or for COMPANY or its merchants, customers or
partners through the use of or by or through the Merchant Services (including,
without limitation, Customer Data and other data generated in connection with
processing transactions). The COMPANY Materials shall be the sole and exclusive
property of COMPANY (even if TSYS assisted COMPANY in the development or
modification thereof) and, except as otherwise provided herein, TSYS shall have
no interest whatsoever in and to any COMPANY Materials.

 

 



--------------------------------------------------------------------------------



 



10.12.3 For the avoidance of doubt, and notwithstanding anything herein to the
contrary, TSYS hereby grants to COMPANY (i) a non-exclusive, worldwide right and
license to reproduce, install and otherwise use in connection with the Merchant
Services any TSYS Software code that may provided to COMPANY hereunder, if any
(e.g. terminal or front end software) and (ii) to the extent TSYS has any right,
title or interest in any transaction, data or message formats utilized by
COMPANY in connection with this Agreement, a worldwide, perpetual, irrevocable,
unlimited right and license to utilize such formats (including any modifications
thereto), whether in connection with the Merchant Services or otherwise. For the
avoidance of doubt, the software referred under item (i) above shall not include
any software separately licensed to COMPANY by Infonox or any of Infonox’s
subsidiaries.
10.12.4 Except as otherwise provided herein, including Subsections 10.12.1
through 10.12.3, each party will retain all of its right, title and interest
(including any intellectual property rights) that it may have in and to any
concepts, ideas, know-how, techniques or other subject matter that it may
develop.
10.12.5 TSYS acknowledges and agrees that it has no claim, right, title or
interest in any settlement receivables that it processes hereunder and will not
to assert any lien, claim or encumbrance or right of offset against any such
settlement receivables. TSYS further agrees to execute and deliver such other
reasonable documents or instruments as may be necessary to memorialize and
acknowledge the same to third parties from time to time as requested by COMPANY.
10.13 Hiring with Consent. During the Term and thereafter until the Merchant
Services have been fully Deconverted, and for an additional period of one
(1) year subsequent to such Deconversion (the “Protected Period”), neither TSYS
nor COMPANY, without the prior written consent of the affected party, shall
hire, seek to hire or refer for other employment, any employee of such affected
party employed or utilized by such affected party during the Protected Period.
10.14 Binding Nature. Subject to Subsection 10.2, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
representatives and their respective permitted successors and assigns.
10.15 Section Headings. Section headings are included for convenience or
reference only and are not intended to define or limit the scope of any
provision of this Agreement and should not be used to construe or interpret this
Agreement.
10.16 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto relating to the subject matter hereof and all prior
negotiations, agreements and understandings, whether oral or written, relating
to the subject matter hereof are superseded hereby. Specifically, and for the
avoidance of doubt, (i) the existing Processing Services Agreement dated
September 1, 2005, originally executed by Cash Systems, Inc. and Vital
Processing Services, L.L.C. (now TSYS), are hereby terminated with no
termination fees payable to TSYS and the fees chargeable thereunder shall not
apply with respect to any services provided hereunder and (ii) agreements
between COMPANY (and/or its Affiliates) and Infonox on the Web or Infonox, Inc.
(collectively, “Infonox”) shall not be superseded, terminated or replaced by
this Agreement. Except as otherwise provided herein, no modification or
amendment to this Agreement shall be effective unless and until set forth in
writing and signed by both parties hereto.

 

 



--------------------------------------------------------------------------------



 



10.17 Governing Law. This Agreement shall be governed in all respects by, and
construed in accordance with, the laws of the State of Delaware without
reference to its conflicts of law provisions.
10.18 Survival. The terms of Sections 3.1, 3.2 and 3.3 (with respect to amounts
accrued prior to the Deconversion of Merchant Services), 4.6, 4.7, 4.8, 5, 8, 9,
10.1, 10.2, 10.3, 10.5, 10.6, 10.7, 10.8, 10.11, 10.12, 10.13, 10.14, 10.15,
10.16, 10.17, 10.18, 10.19 and 10.21 shall survive the termination of this
Agreement. Further, any other terms and conditions relating to TSYS’ provision
of Merchant Services shall survive and continue until the Deconversion of
Merchant Services (including Sections 1, 6, 7, 10.9, 10.10 and 10.20).
10.19 Mutual Negotiation. The parties agree that the terms and conditions of
this Agreement are the result of negotiations between the parties and that this
Agreement shall not be construed in favor of or against any party by reason of
the extent to which any party or its professional advisors participated in the
preparation of this Agreement.
10.20 Privileged License. TSYS acknowledges that COMPANY and its Affiliates may
be subject to and exist because of privileged licenses issued by governmental
and quasi-governmental authorities responsible for or involved in the regulation
of gaming or gaming activities (“Gaming Authorities”). If TSYS is requested by
any Gaming Authority to provide any information or obtain any approval from any
Gaming Authority, then TSYS shall provide all requested information and apply
for and obtain all reasonably necessary approvals required or requested of TSYS
by such Gaming Authority, and, if TSYS thereafter fails to provide such
requested information or apply for and obtain such necessary approvals, or if
COMPANY or any of COMPANY’s Affiliates are directed to cease business with TSYS
by a Gaming Authority, or if COMPANY shall in good faith determine, in COMPANY’s
reasonable judgment, that TSYS is or is intending to engage in any activity or
relationship that will or shall reasonably jeopardize COMPANY’s or any of
COMPANY’s Affiliates’ privileged licenses, then (a) TSYS shall exercise its best
efforts, in good faith, to remedy such issues, which may include terminating a
relationship with the person who is the source of such issue if requested by
COMPANY and (b) if, following such exercise of best efforts, TSYS is unable to
remedy the issues, as determined by COMPANY in its reasonable discretion, or if
COMPANY is required to do so by any Gaming Authority, COMPANY may, to the extent
permitted by the Gaming Authorities, terminate this Agreement and its
relationship with TSYS without further obligation to TSYS. To the extent
permitted by the Gaming Authorities, any right or obligation of either party
hereunder existing or accrued prior to any termination of this Agreement in
accordance with the foregoing shall not be affected or impaired in any manner by
such termination.
10.21 Subcontractors. If TSYS uses any subcontractor in connection with this
Agreement, TSYS shall cause each subcontractor to comply with the terms and
conditions of this Agreement and shall be responsible for the acts and omissions
of subcontractors as if such acts and omissions had been the acts and omissions
of TSYS.

 

 



--------------------------------------------------------------------------------



 



10.22 No Interference with Business; Exclusive Cash Access Services Provider.
10.22.1 TSYS agrees that during the Term and thereafter until the Merchant
Services have been fully deconverted, TSYS shall not and shall cause its
Affiliates not to directly or indirectly divert or attempt to divert from
COMPANY (or any COMPANY Affiliate) any business of any kind in which it is
engaged (including, without limitation, the solicitation of or interference with
any of its suppliers or merchants, customers or partners).
10.22.2 During the Term hereunder (which shall not include any period of
Deconversion after the termination date), TSYS agrees that it will not, and
shall cause its Affiliates not to, directly or indirectly, anywhere in the
world, market, sell, license or otherwise provide any product or service for use
in processing Cash Access Transactions (i) conducted in any facility, resort or
property with gaming operations (including, without limitation, areas of such
facility, resort or property that are off or outside the gaming floor) or
(ii) otherwise conducted for the primary purpose of gaming, including, without
limitation, Telebet, YouBet and phone wagering (each a “Gaming Cash Access
Transaction”). However, the definition of Gaming Cash Access Transaction
excludes Cash Access Transactions conducted for gaming/wagering provided by
Internet Gaming Merchants via the Internet (but not gaming/wagering that may be
offered by such merchant by phone or in-person). Further, and for the avoidance
of doubt, Cash Access Transactions do not include Retail POS Transactions and
Retail POS Transactions do not include Cash Access Transactions.
10.22.3 If TSYS desires to provide a product or service for use in connection
with Gaming Cash Access Transactions to a person or entity other than COMPANY,
TSYS shall first deliver to COMPANY a written notice (the “Notice”) stating:
(i) TSYS’ bona fide intention to provide the product or service to such person
or entity; (ii) the name of the person or entity; (iii) in reasonable detail,
the purpose of the implementation and the functions that will be performed or
enabled through the implementation, (iv) the fees and other consideration that
will be paid or otherwise provided by the person or entity; and (v) the material
terms and conditions of the proposed transaction. Further, TSYS shall provide
COMPANY with any additional information regarding the proposed transaction as
may be reasonably requested by COMPANY. COMPANY shall inform TSYS in writing
within ten (10) business days following its receipt of Notice and any such
additional information, if COMPANY intends to provide any similar product or
service to such person or entity (or the casino itself) or otherwise objects to
such transaction, and if COMPANY does not have such intention or objection, TSYS
may proceed with such transaction with such person or entity strictly in
accordance with the terms and description set forth in the Notice and as
otherwise agreed by COMPANY; provided that, and for the avoidance of doubt, TSYS
otherwise complies with the terms and conditions of this Agreement (including
Section 5 and Subsection 10.22.1).
10.22.4 As used herein: (i) “Cash Access Transactions” means any transaction
involving the use of a financial instrument (including, without limitation, a
check, credit card, ATM card, debit card, or ticket that can be redeemed for
cash or credit) for the primary purpose of getting cash or obtaining credit;
(ii) “Retail POS Transactions” means any transaction involving the use of a
financial instrument for the primary purpose of obtaining goods or services
(other than casino gaming services) (e.g. hotel room, retail shop and dining
charges); and (iii) “Internet Gaming Merchant” means a merchant that offers
gaming/wagering via the Internet.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the date of COMPANY’s
signature below, effective July 1, 2009.

         
GLOBAL CASH ACCESS HOLDINGS, INC.
      TSYS ACQUIRING SOLUTIONS, L.L.C.
 
       
 
       
Signature
      Signature
 
       
 
       
Print Name
      Print Name
 
       
 
       
Title
      Title
 
       
 
Date
       

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Point-of-Sale Service Descriptions and Pricing/Reimbursable Expenses

1.  
Switched Transaction Fees

The rates delineated in the table below will be charged per Switched
Transaction. Fees below cover charges for the authorization, capture and the
settlement per transaction. A “Switched Transaction” means a completed or
attempted point-of-sale transaction and, for each such transaction,
includes/represents the combination of the authorization, capture and settlement
of such single “Switched Transaction” (meaning there is one fee for all activity
conducting in processing a Switched Transaction). Switched Transactions do not
include Unbundled Transactions or Gateway Transactions (defined below).

                 
 
  1.1 2009 Switched Transaction Fee, per transaction     [***]  

  1.2  
2010, 2011, and 2012 Switched Transaction Fee, per transaction

                      Fee per         Annual   Switched     Tier   Transaction
Volume   Transaction   Applies To
1
  [***]   [***]   Price for first [***] transactions per year.
2
  [***]   [***]   Price for next [***] transactions per year.
3
  [***]   [***]   Price for next [***] transactions per year.
4
  [***]   [***]   Price for all transactions above [***] per year.

  1.3  
2013 Switched Transaction Fee, per transaction
       
The per Switched Transaction fee in 2013 will be equal to the average Switched
Transaction Fee billed to COMPANY per Switched Transaction in 2012 (i.e. divide
the total Switched Transaction Fees payable for the year by the total number of
Switched Transactions).
       
For the avoidance of doubt, the parties acknowledge and agree that if the
authorization of a Switched Transaction is attempted but denied by the
applicable issuer, (i) COMPANY must still pay the applicable Switched
Transaction fee and (ii) the volume of such attempted authorizations shall be
counted in the Switched Transaction volume used in determining the applicable
fees/volume tiers above and the annual minimum commitment below.

                 
 
  1.4   Dial Surcharge. Per dial transaction     [***]  

  1.5  
Minimum Switched Transaction Fees.
       
Company agrees, beginning on [***] (“Start Date”), to pay Switched Transaction
Fees for a minimum number of Switched Transactions per contract year for the
Initial Term, as set forth below:

      Time Period   Switched Transaction Minimum Commitment
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

 

 



--------------------------------------------------------------------------------



 



If, at the end of any of the time periods specified above, the number of
Switched Transactions processed during such period is less than the specified
Switched Transaction minimum commitment, TSYS’ invoice covering the last
calendar month in such period shall include applicable Switched Transaction Fees
for such shortfall in Switched Transactions.

2.  
Other Transaction Fees

  2.1  
Unbundled Transactions. For international transactions where COMPANY utilizes
another processor for either an authorization, capture or clearing and
settlement of such transaction (each an “Unbundled Transaction”), then the
following will apply:

  •  
The fee structure will be:

                         
 
  •   Authorizations, per authorization:             [***]  
 
                       
 
  •   Captures, per captured transaction             [***]  
 
                       
 
  •   Clearing & Settlement, per transaction     [***]          

  •  
Unbundled Transactions will not be included in either the volume of Switched
Transactions for tiered-pricing purposes, or in the volumes applied towards the
Switched Transaction minimum.
    •  
The parties shall mutually agree upon, in good faith on a case-by-case basis, a
method for identifying Unbundled Transactions (e.g. by country, acquirer or
issuer bin range) to enable Unbundled Transactions to be invoiced separately
from Switched Transactions described above.

  2.2  
Gateway Transactions. For transactions for which TSYS does not provide any
authorization, capture or settlement processing, but instead forwards such
transaction to another party on COMPANY’s behalf for processing (e.g. Jetco &
CUP transactions initiated in Asia) (each a “Gateway Transaction”), COMPANY
agrees to pay a gateway fee of [***].

3.  
IP Frame and Residency Charges

  3.1  
Terminal Related Fees

                 
 
      ATM and Terminals: key management; key load, reload, per terminal.   $
[***]  

  N.B.1  
GCA will continue to inject and manage their own keys.
    N.B.2  
Only applicable to terminals when company decides to use TSYS key load process.

 

 



--------------------------------------------------------------------------------



 



  3.2.  
VirtualNet, Stage-Only, and MCFS® Residency Fees

                 
 
  3.2.1   VirtualNet® IP Residency Fee per terminal, per month   $ [***]  
 
               
 
  3.2.2   VirtualNet® SSL / SET Residency Fee per terminal, per month   $ [***]
 
 
               
 
  3.2.3   Stage Only File Residency   $ [***]  
 
               
 
  3.2.4   MCFS File Residency   $ [***]  
 
               
 
  3.2.5   MCFS Updates   $ [***]  

  3.3.  
IP Endpoint Setup Fees and Monthly Endpoint Fees
       
Existing Lines (including Monthly IP Frame Fees for Certegy Gaming):
       
The endpoint fees paid by COMPANY for existing lines in use by COMPANY as of the
Effective Date will remain the same and continue to be charged until such lines
are no longer required by COMPANY; provided that the fees for the following
three IPF frames will be changed to [***] per month per line (to be charged for
so long as such IPF frames are required by COMPANY):

                      Endpoint   Endpoint   Internal         Name   ID   ID  
Size   Address
Certegy—Game Cash
  Vtl220a   V6647016     56     11601 Roosevelt Blvd., St. Petersburg, Florida
Certegy—Game Cash
  Vtl226a   V6991757     56     1850 Deming Way, Middleton, Wisconsin
FIS — Game Cash
  Vtl282a   V1834159     56     350 E. Cermark, Chicago, Illinois

New Lines/Terminals
The following fees shall apply solely on a prospective basis, to the extent
applicable, for new installations after the setup and conversion of all existing
COMPANY Terminals for the Merchant Services.
IP merchants or their solution providers must establish a point to point link to
support production transactions. There is a set up fee and a monthly fee
associated with the endpoint on a per quote basis.
A backup method of communication is required. Options for the backup method
include an additional circuit, an ISDN connection (maximum bandwidth 128K), SSL,
or VPN. The backup will be tested as part of implementation.
3.3.1 Endpoint Setup Fees

          Item   Set-up Fee  
Circuit/ Per Circuit
    [***]  
T1 or Fractional
    [***]  
Router/ Per Router
    [***]  
ISDN/ Per ISDN Connection
    [***]  
Demarc Extenstion — Per Extension
    [***]  
Host IP Address Change
    [***]  
Expedite (Rush)
    [***]  

 

 



--------------------------------------------------------------------------------



 



  3.3.2  
Monthly Endpoint Fee

          Type   Bandwidth   Monthly Fee
Type 1
  56Kbps fixed data rate   Per Quote
Type 2
  64Kbps fixed data rate   Per Quote
Type 3
  128Kbps fixed data rate   Per Quote
Type 4
  256Kbps fixed data rate   Per Quote
Type 5
  384Kbps fixed data rate   Per Quote
Type 6
  512Kbps fixed data rate   Per Quote

  N.B.1  
A twelve (12) month minimum installation commitment is required for all Frame
Relay circuit / endpoint installations.
    N.B.2  
If a Frame Relay circuit / endpoint is un-installed prior to the expiration of
the initial twelve (12) month period, the remaining balance will be invoiced by
TSYS.
    N.B.3  
The twelve (12) month commitment will automatically renew each year.
    N.B.4  
Non-return of router upon service termination will result in billing for the
router, pro-rated based on a thirty-six (36) month life.

                 
 
    3.3.3     Monthly Router Fee/ Per Circuit   Per Quote

  3.3.4  
Monthly ISDN Backup Fees / Per Circuit

          Type   Bandwidth   Monthly Fee
Single Channel
  56 or 64 Kbps fixed data rate   [***]
Dual Channel
  128 Kbps fixed data rate   [***]

4.  
Training

  4.1  
Post-Conversion Training
       
At COMPANY’s request, TSYS will provide up to [***] days (each an eight (8) hour
day) of training at COMPANY’s location within ninety (90) days of the effective
date of this agreement without charge. If Company requests any additional
training, it shall be provided at the applicable price set forth below:

                     
 
    4.1.1     Training at COMPANY location, per trainer per day, no participant
limit, in an eight (8) hour day   [***]    
 
                   
 
    4.1.2     Training at TSYS facility, per hour, up to eight (8) Participants
      [***]
 
                   
 
    4.1.3     Telephone Training, per hour (no participant limit)   [***]    
 
                   
 
    4.1.4     Webinar, per session viewed (each logon)   Per quote    

  4.2  
General Training Terms and Conditions

  4.2.1  
Reasonable, out-of-pocket travel, lodging, transportation and meal expenses for
TSYS training personnel are considered a COMPANY cost in addition to any fees.
    4.2.2  
On-Site (at COMPANY’s facility) training fees are assessed at the full day’s
rate, regardless of how many hours (up to eight (8) hours) are utilized.
    4.2.3  
The fees listed above will apply for all training, including Merchant-level
product-specific training.

 

 



--------------------------------------------------------------------------------



 



5.  
Optional Services

  5.1  
Selective Debit Reject Service
       
Selective Debit Reject Service is a tool which enables COMPANY to selectively
reject debit transactions based on transaction ID codes in the transaction
authorization record. COMPANY is responsible for selection of the transaction ID
codes. Rejected debit transactions are prevented from going to the associations
for authorization. TSYS will send a reject message to the POS application.

                                    5.1.1     Implementation fee, per Client  
[***]    
 
                                  5.1.2     Monthly maintenance fee, per Client
      [***]
 
                                  5.1.3     Update fees        
 
                           
 
            5.1.3.1     BIN-level updates, up to five (5) BIN level updates, per
month       [***]
 
                           
 
            5.1.3.2     BIN-level updates, per request, in excess of five (5),
per month       [***]
 
                           
 
            5.1.3.3     Merchant level updates, per load   [***]    
 
                           
 
                  N.B.1 Maximum of one hundred (100) merchants per load.        

6.0  
Help Desk Access and Controls

The following section details the pricing for Help Desk Support for ACM, ATM,
VRK, QCP, and QCK machines. Help Desk pricing for traditional terminal-level
merchant Point-of-Sale support of Credit and Debit transactions to be provided
by TSYS at COMPANY request.

  6.1  
Seat License

                                                      1 to 30   31 to 40   41 to
50   51 to 75   76 to 100   100 to 200
Seat Count
(system Seats — 1 per person)
    30       40       50       75       100       200  
Seat License
(charge per seat count)
    [***]       [***]       [***]       [***]       [***]       [***]  

  6.2  
Pricing for Monitoring

              Fee Per         Device   Applies to*:
[***]
  [***]   Price per unit for the first [***]
[***]
  [***]   Price per unit for next [***]
[***]
  [***]   Price per unit for above [***]

      *  
This fee applies solely to devices upon which the “IDM” or “Glu-On” software
modules are installed. Volumes for all product types (e.g. ACM/ATM, and VRK)
will be aggregated and applied to the above tiers.

 

 



--------------------------------------------------------------------------------



 



7.0  
POS Pass-Through Costs

Unless waived (as indicated below), all of the following costs are direct
pass-throughs without any markup or overhead allocation included by TSYS, to be
invoiced only if incurred by TSYS and subject to the applicable conditions noted
in the footnotes below the table.
7.1 Association and Debit Network Pass-Through Costs

     
Credit
   
Visa Access Fees — Visa
  [***]
Visa Access Fees — Other (JCB, Diners, etc.)
  [***]
AMEX
  Charges billed directly to BIN Holder.
Discover
  Charges billed directly to BIN Holder.
MasterCard*
  Charges billed directly to BIN Holder.
Debit
   
Access Through Visa — Interlink
  [***]
Access Through Visa — All Other Networks
  [***]
Debit Switching/Interchange
  Depending upon the network, the charges will be either directly pass-through
from TSYS or be charged directly to BIN Holder.

      *  
All MasterCard branded activity (MasterCard; Maestro; Cirrus; Diners) will be
routed directly to MasterCard (and not through Visa), unless the MasterCard
access costs are greater than the Visa non-branded access cost — currently
[***]. If the cost structure changes, TSYS must get COMPANY’s explicit approval
to route MasterCard branded traffic through Visa.
  **  
There will be no Elan gateway fees nor Elan cost pass-through. All non-Visa and
non-MasterCard branded pin activity will be routed directly to those networks
where TSYS has a direct connection, unless least cost routing dictates otherwise
and COMPANY concurs. If there is no direct connect available, pin based debit
activity will be routed through the Elan gateway, for those debit networks Elan
is connected to.
  ***  
All Visa branded activity (Visa; Interlink; Plus) will be routed directly to
Visa (and not through MasterCard), unless the Visa access costs are greater than
the MasterCard non-branded access cost — currently [***]. If the cost structure
changes, TSYS must get COMPANY’s explicit approval to route Visa branded traffic
through MasterCard.

7.2 International Dial Charges

TSYS will pass-through the international dial charges incurred for international
dial transactions to COMPANY.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Clearing and Settlement

1.  
Processing Services

  1.1  
Merchant Account on File, Statements

                  1.1.1   Per account, per month   $ [***]  
 
                1.1.2   Statements, per statement   $ [***]  
 
                    N.B.1   This fee is assessed for all accounts on file,
regardless of status (e.g. active, inactive, etc.).

  1.2  
Transactions Fees

             
1.2.1
  Incoming transaction, per transaction     [***] *
 
           
1.2.2
  Outgoing Transactions, per transaction     [***] *
 
           
1.2.3
  Deposit Transactions, per transaction     [***] *
 
           
1.2.4
  Cross Reference Transactions, per transaction     [***] *
 
           
1.2.5
  The foregoing clearing and settlement transactions fees are assessed on all
credit, debit, EBT and check transactions.        

      *  
included per Switched POS Transaction, see Exhibit “A”, Section 1.

2.  
Monthly Reporting Package

Standard and all COMPANY custom reporting/data file delivery from TranSending
and SupportNox, as well as pass-through reports from networks, shall be provided
at [***] (excluding, for the avoidance of doubt, applicable pass-through fees
permitted hereunder). Should COMPANY require any additional data/files to be
sent to any internal COMPANY systems, or to 3rd parties, then the [***] Standard
reporting package set forth below would apply (note, the use of this service is
optional).

         
Monthly Reporting Package(s)
         
Per Month, for up to five (5) standard reports, per package
    [***]  

3.  
Optional Accounting Services

Storage Fees
No charge for customary data storage. For the avoidance of doubt, storage
necessary for TSYS to comply with its obligations under the Agreement shall be
deemed customary and provided without charge.

4.  
Clearing and Settlement System Training and Consulting

  4.1  
Initial Conversion / Start-up Training

                      4.1.1   Initial Conversion / Start-up Training, per
trainer per day in an eight (8) hour day (up to ten (10) participants) Valid
forty-five (45) days prior to and up to ninety (90) days after conversion
completion date.            
 
                    4.1.2   System Overview, up to five (5) days     [***]      
 
                    4.1.3   Staff Training, up to five (5) days [***]          
 
                    4.1.4   System Manual CDs — Accounting and Merchant        
   
 
                   
 
  4.1.4.1   First ten sets         [***]  
 
                   
 
  4.1.4.2   Additional sets, each     [***]      
 
                    4.1.5   Merchant and Account System Training Workbooks, per
workbook in excess of 10 copies     [***]      

 

 



--------------------------------------------------------------------------------



 



  4.2  
Post-Conversion Training

             
4.2.1
  Training at COMPANY location, per trainer per day, no        
 
  participant limit, in an eight (8) hour day [***]      
 
           
4.2.2
  Training at TSYS facility, per hour, up to eight (8)        
 
  Participants     [***]  
 
           
4.2.3
  Telephone Training, per hour (no participant limit) [***]      

  4.3  
General Training Terms and Conditions

  4.3.1  
Reasonable, out-of-pocket travel, lodging, transportation and meal expenses for
TSYS training personnel are considered a COMPANY cost in addition to any fees.

  4.3.2  
On-Site (at COMPANY’s facility) training fees are assessed at the full day’s
rate, regardless of how many hours (up to eight (8) hours) are utilized.
    4.3.3  
 

  4.4  
Documentation

                  4.4.1   System Training Workbooks, per workbook [***]      
 
                4.4.2   Doc-line Online Accounting System        
 
               
 
  4.4.2.1   0-100 Logon IDs, per month [***]      
 
               
 
  4.4.2.2   101-200 Logon IDs, per month [***]      
 
                4.4.3   Merchant System Manuals CD one (1), per CD
provided by TSYS     [***]  
 
               
 
  4.4.3.1   First ten CD     [***]  
 
               
 
  4.4.3.2   Additional CDs, each [***]      

  4.5  
Professional Services / Consulting

TSYS provides various professional services/consulting options (“Professional
Services”) for companies using the Clearing and Settlement products and
platforms, including Deconversion Assistance and services to implement
Modifications. Except as otherwise provided in the Agreement, Professional
Services will be priced on a per-quote basis. TSYS shall provide a written
proposal for requested Professional Services, including an estimate of fees and
the number of hours, for COMPANY’s written approval prior to the commencement of
services. The Professional Services options are as follows:

             
4.5.1
  Professional Services — (plus travel expenses), per hour [***]      

  N.B.1    
Reasonable out-of-pocket travel, lodging, transportation and meal expenses for
TSYS Professional Services personnel are considered a COMPANY cost in addition
to these fees.
    N.B.2   
Professional Services fees are assessed in full hour increments (i.e. a partial
hour will be rounded up to the next full hour).

 

 



--------------------------------------------------------------------------------



 



5.  
Clearing & Settlement Pass-Through Fees

All of the following fees are direct pass-throughs without any markup or
overhead allocation included by TSYS (unless otherwise noted), to be invoiced
only if incurred by TSYS.

  5.1  
Envelopes/ Postage
       
All envelopes/postage will be provided to COMPANY as a direct pass through.

  5.1.1  
Postage Credit

Each month during this agreement, a flat monthly invoice credit of [***] will be
applied to COMPANY’s invoice.

  5.2  
Data Line

             
5.3.1.
  Estimated one-time installation     [***]  
 
           
5.3.1.
  Monthly data line(s) based on distance number required, line size and drop
points, etc., monthly     [***] — [***] *

      *  
This fee contains a nominal amount of TSYS overhead included.

             
5.3
  Visa Base II, per transaction [***]      
 
           
5.4
  MasterCard        
 
           
 
  Charges billed directly to BIN Holder.        
 
           
5.5
  Visa File Delivery Charge        
 
           
 
  Per kilobyte of data     [***]  

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Service Levels and Support
Notwithstanding anything in this Exhibit to the contrary, TSYS’ responsibility
for service level standards is limited to those elements over which TSYS, its
affiliates or contractors have substantial control — which, by way of example,
includes software and systems provided by Infonox (which shall be considered
part of the TSYS System), but not COMPANY’s or its affiliates’ or contractors’
(other than TSYS Affiliates) hardware, software or systems. COMPANY will
exercise commercially reasonable efforts to (i) report to TSYS any material
Service Level deficiencies to which it becomes aware and (ii) report any and all
material System Errors to which it becomes aware as soon as practicable to aid
TSYS in curing such deficiencies/ meeting Response Time requirements.
Notwithstanding the foregoing, lack or delay of any such report shall not
impact, modify or otherwise alleviate TSYS’ obligations hereunder.
1. Definitions
Unless defined otherwise herein, capitalized terms used in this Exhibit C shall
have the same meaning as set forth in the body of this Agreement.
“Business Critical Service” means any of the following business functions or
interfaces to the extent processed by or supported in the Merchant Services or
TSYS System: communications network and methodology (including that which is
provided by TNS), front end terminal and peripheral device driving capability,
transaction processing (both financial and non-financial, including within
TransIT and Sierra), product/service delivery to point of sale, delivery of
accurate data, capture and settlement file delivery (files being those listed in
section 2.2.1 below). Dispute processing, merchant boarding and device and
critical component monitoring (including SupportNox) will be considered Business
Critical Services, but System Errors with respect thereto will not be
categorized higher than Severity 2. Others processes and/or services may be
added to this list from time to time by COMPANY and TSYS (subject to mutual
agreement, not to be unreasonably withheld and delayed) based on the impact of
changes and new developments.
“Severity” means the criticality of a System Error, which shall range from
Severity 1 which is the most critical to Severity 5 which is the least critical.
Severity levels 1-5 are defined below:

  •  
“Severity 1”: A Business Critical Service is completely down or incapacitated
for all of COMPANY’s clients (whether because the function or interface is not
available, the system information/data has material defects and/or errors or
otherwise).

  •  
“Severity 2”: A Business Critical Service is severely impaired and it is
perceptible to any of COMPANY’s clients and/or has significant impact to
COMPANY’s business operation (e.g. TSYS transaction processing times have been
severely impacted, a business critical function cannot be completed, and/or the
system information/data is not accurate).

  •  
“Severity 3”: The System Error is perceptible to COMPANY’s clients and/or
impacting a COMPANY internal function.

  •  
“Severity 4”: The System Error is impacting a COMPANY internal function but
there is a manual work-around.

  •  
“Severity 5”: The System Error has no functional impact to COMPANY’s clients or
COMPANY’s operations.

“System Error” means a failure, error or other problem of/in the Merchant
Services or TSYS System (including statement errors).
“System Availability” means that all Business Critical Services are up,
operational and available for use by COMPANY and its clients without System
Errors and all data are current according to published and agreed transaction
and file update schedules.
“TSYS System” means, collectively, the hardware and software used in the
provision of the Merchant Services.

 

 



--------------------------------------------------------------------------------



 



2. Service Levels

  2.1  
Dial Authorization Availability
       
The communications network will have availability of at least [***].
       
In the event that the dial authorization network is available less than the
established service level, TSYS will reimburse COMPANY the price differential
(if any) actually incurred by COMPANY for obtaining authorization from another
equivalent source of service and shall pay the interchange downgrade incremental
cost difference.
    2.2  
File & Report Delivery

  2.2.1  
File Delivery:

     
[***] of all files will be delivered within the applicable window in table below
or, if no window is specified, published schedules (excluding transactions
rejected based on incoming or outgoing edits due to the source data being the
reason for the reject of the problem attributed to the Association).
       
[***] of all files will be within 24 hours of the applicable window in table
below or, if no window is specified, published schedules (excluding transactions
rejected based on incoming or outgoing edits due to the source data being the
reason for the reject of the problem attributed to the Association).
       
The duration of the files delivered outside of either of the above requirements
will be charged against the System Availability service level. If a file is
delivered within both of the above requirements; it shall not be charged against
the System Availability service level.

     
US & Macau File Delivery Windows:

                          Time       Delivery File   Destination   Day 1 (T+1)  
Frequency   Day
Outgoing Files
  Associations   [***]   Sun – Fri   T+1
 
               
Daily Detail File
  GCA   [***]   Sun – Fri   T+1
 
               
MRT Reject File
  GCA   [***]   Sun – Fri   T+1
 
               
Card Associations Reports
  GCA   [***]   Sun – Fri   T+1
 
               
Chargeback and Retrieval File
  GCA   [***]   Sun – Fri   T+1
 
               
Daily RMS File
  GCA   [***]   Mon – Sat   T+1
 
               
Monthly RMS File
  GCA   [***]   Last business day of the month + 2 business days   N/A

      T =  
Transaction Day (3:00PM PST — 2:59 PM PST)
  T+1 =  
Transaction Today, Reports Tomorrow.
  ***  
file reflects transaction activity in the immediately preceding Transaction Day
(T)

 

 



--------------------------------------------------------------------------------



 



     
Canada, LAC, Barclays File Delivery Windows:

                          Time                 Day 1       Delivery File  
Destination   (T+1)   Frequency   Day
Batch Authorization File
+
Capture File
  FDMS
Barclays   [***]   Sun – Fri   T+1

      T =  
Transaction Day (3:00PM PST — 2:59 PM PST)

  2.2.2  
No Errors: [***] of settlement and capture files in each calendar month will be
delivered without errors.
    2.2.3  
Reports: All settlement and capture reports will be delivered to Company by
[***] on the next business day in which such reports are received by TSYS.

 

 



--------------------------------------------------------------------------------



 



  2.3  
System Error Response and Resolution Time

TSYS’ response and resolution times shall not exceed the following:

          Type of Issue   Maximum Response Time   Maximum Resolution Time
Severity 1 System
Error
  Acknowledged and responded to within thirty (30) minutes from report.   TSYS
will resolve any Severity 1 System Error(s) per the following schedule:
 
       
 
      Requirements:
 
      - [***] shall be resolved within [***] hours.
 
      - [***] shall be resolved within [***] hours.
 
      - TSYS’ will provide COMPANY with (i) identification of the impact and
description of the workarounds and monitoring put in place by TSYS regarding the
System Error within 48 hours of resolution and (ii) a full root cause analysis
and remediation plan within ten (10) business days of resolution.
 
       
 
      The duration of Severity 1 System Errors solved outside of either of the
resolution requirements above will be charged against the System Availability
service level. If a Severity 1 System Error is resolved within both of the above
hourly timeframes; it shall not be charged against the System Availability
service level.
 
       
Severity 2 System
Error
  Acknowledged and responded to within one (1) hour from report.   TSYS will
resolve any Severity 2 System Error(s) per the following schedule:
 
       
 
      Requirements:
 
      - [***] shall be resolved within [***] hours.
 
      - [***] shall be resolved within [***] hours.
 
      - TSYS’ will provide COMPANY with (i) identification of the impact and
description of the workarounds and monitoring put in place by TSYS regarding the
System Error within 48 hours of resolution and (ii) a full root cause analysis
and remediation plan within ten (10) business days of resolution.
 
       
 
      The duration of Severity 2 System Errors solved outside of either of the
resolution requirements above will be charged against the System Availability
service level. If a Severity 2 System Error is resolved within both of the above
hourly timeframes; it shall not be charged against the System Availability
service level.
 
       
Severity 3 System
Error
  Acknowledged and responded to within two (2) business days from report.   The
System Error will be corrected and made available for testing by COMPANY within
[***].
 
       
Severity 4 System
Error
  Acknowledged and responded to within five (5) business days from report.   The
System Error will be corrected with [***].
 
       
Severity 5 System
Error
  Acknowledged and responded to within ten (10) business days from report.   The
System Error will be corrected with [***]

 

 



--------------------------------------------------------------------------------



 



  2.4  
Customer Service
       
TSYS shall exercise commercially reasonable efforts in providing customer
service. Without limitation of the foregoing, and unless another service level
is specified herein (e.g. response to System Error reports), TSYS shall respond
to all telephonic or written inquiries regarding general customer service
matters within [***].
    2.5  
Support Calls
       
With respect to technical/operational support calls to TSYS:

  2.5.1  
Average speed of answer — [***].
    2.5.2  
Abandoned rate — equal to or less than [***] of all calls

  2.6.  
System Availability

  2.6.1  
System Availability Definitions
       
“Monthly Minutes” shall be the total continuous minutes from 00:00 hours ET on
the first day of each month to 24:00 hours ET on the last day of each month.
       
“Uptime Minutes” shall be the total Monthly Minutes in which there is System
Availability. For the avoidance of doubt, scheduled outages will be subtracted
from the Uptime Minute count (i.e. counted against System Availability).
    2.6.2  
System Availability Service Level
       
[***] System Availability on a monthly basis shall be [***] calculated by
dividing the total Uptime Minutes taken from the logs by the total Monthly
Minutes for the applicable calendar month.
    2.6.3  
System Availability Credit
       
[***], TSYS will provide an invoice credit to COMPANY equal to [***].
     
* For clarification purposes, the amount of the invoice credit shall be
calculated by multiplying the above [***].

  2.7.  
Transaction Processing Timeliness
       
Round-trip authorization transaction processing time (request + response
messages) in/out of the TSYS System — which means (i) the time between receipt
of an authorization request by the TSYS System (e.g. the front end
systems/software of Infonox) until such authorization request leaves the TSYS
System to be switched to the applicable card issuer and (ii) the time between
receipt of the authorization response by the TSYS System from the applicable
card issuer until such authorization response leaves the TSYS System to the
applicable COMPANY Terminal (the “TSYS Response Time”) — shall be within [***].
The TSYS Response Time shall be measured only if and when [***]. Failure of the
measured TSYS Response Time to meet the foregoing requirement shall be
considered a Severity 1 System Error.
    2.8.  
Termination for Failure to Meet Service Level
       
COMPANY may elect to terminate this Agreement in the event of any of the
following (herein after referred to as “Termination Events”):
     
i. Commencing on [***] and thereafter, TSYS fails to meet one of the above
service levels [***];

 

 



--------------------------------------------------------------------------------



 



   
or
     
ii. The System Availability in any calendar month is less than [***].
       
Should one of the above Termination Events occur, and COMPANY elects to
terminate this Agreement, COMPANY shall be required to provide TSYS with
notification of its termination within ninety (90) days of such Termination
Event.

3. Other/General Obligations

  3.1  
Support: TSYS shall provide COMPANY with telephone support twenty-four
(24) hours per day, seven (7) days per week, three hundred sixty-five (365) days
per year (plus an additional day in each leap year), including for the reporting
of System Errors. TSYS shall acknowledge each reported System Error via
telephone and/or electronic mail to COMPANY in accordance with the service
levels provided herein and shall provide COMPANY with the applicable level of
support services consistent with the severity of the System Error in accordance
with the correction times and other terms set forth herein.

  3.2  
Processing: Without limitation of other or more specific obligations and
commitments hereunder, TSYS shall exercise industry standard care in processing
and completing merchant and acquirer transactions, authorization requests and
correcting any error or omissions.

  3.3  
Scheduled Outages/Routine Maintenance: Scheduled outages and routine maintenance
shall not exceed [***] and shall be scheduled and conducted between the hours
from [***]. TSYS will not conduct any scheduled outage or routine maintenance
during any other timeframe without written approval from COMPANY, which must be
obtained on a case-by-case basis. TSYS shall use commercially reasonable efforts
to provide COMPANY with at least 72 hours advance notice of any scheduled outage
or routine maintenance.

  3.4  
Service and Resource Monitoring: Monitoring, reporting and alerting of events
and resources will be conducted by TSYS systems/ personnel. TSYS shall collect
performance data and each of the service levels in this Exhibit C shall be
measured and computed as it reasonably determines. Any rounding in the
calculations should be to the nearest one tenth of one percent. TSYS shall
deliver monthly reports to COMPANY, in a format reasonably requested by COMPANY,
detailing performance against service levels in this Exhibit C.

  3.5  
Data Accuracy: Data anomalies discovered by TSYS will be immediately reported to
COMPANY business process owners and technical executives. Activation of a
security incident response team and notification to COMPANY and TSYS executive
management is required if data integrity is questioned and attributed to
malicious intent, whether realized or perceived.

 

 



--------------------------------------------------------------------------------



 



Exhibit D
Current Affiliates of Company
Global Cash Access Holdings, Inc.
Global Cash Access (Canada) Inc.
Central Credit, LLC
Innovative Funds Transfer, LLC
Game Financial Caribbean N.V.
Global Cash Access (Panama), Inc.
Cash Systems, Inc.
Arriva Card, Inc.
Global Cash Access (UK) Ltd.
Global Cash Access (SA), Ltd.
Global Cash Access (Belize) Ltd.
G.C.A. Incorporated
Global Cash Access (BVI), Inc.
Global Cash Access Switzerland, AG
Global Cash Access (HK) Ltd.
GCA (Macau), S.A.
Global Cash Access (Belgium), S.A.

 

 